

116 S549 IS: Voter Empowerment Act of 2019
U.S. Senate
2019-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 549IN THE SENATE OF THE UNITED STATESFebruary 25, 2019Mrs. Gillibrand (for herself, Ms. Duckworth, Ms. Harris, Mr. Sanders, Mr. Blumenthal, Mr. Durbin, Mr. Whitehouse, Mr. Markey, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo modernize voter registration, promote access to voting for individuals with disabilities,
			 protect the ability of individuals to exercise the right to vote in
			 elections for Federal office, and for other purposes.
	
		1.Short title; statement of policy
 (a)Short titleThis Act may be cited as the Voter Empowerment Act of 2019. (b)Statement of policyIt is the policy of the United States that—
 (1)all eligible citizens of the United States should access and exercise their constitutional right to vote in a free, fair, and timely manner; and
 (2)the integrity, security, and accountability of the voting process must be vigilantly protected, maintained, and enhanced in order to protect and preserve electoral and participatory democracy in the United States.
 2.Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; statement of policy.Sec. 2. Table of contents.Title I—Voter Registration ModernizationSec. 100. Short title.Subtitle A—Promoting Internet RegistrationSec. 101. Requiring availability of Internet for voter registration.Sec. 102. Use of Internet to update registration information.Sec. 103. Provision of election information by electronic mail to individuals registered to vote.Sec. 104. Clarification of requirement regarding necessary information to show eligibility to vote.Sec. 105. Effective date.Subtitle B—Automatic Voter RegistrationSec. 111. Short title; findings and purpose.Sec. 112. Automatic registration of eligible individuals.Sec. 113. Contributing agency assistance in registration.Sec. 114. One-time contributing agency assistance in registration of eligible voters in existing records.Sec. 115. Voter protection and security in automatic registration.Sec. 116. Registration portability and correction.Sec. 117. Payments and grants.Sec. 118. Treatment of exempt States.Sec. 119. Miscellaneous provisions.Sec. 120. Definitions.Sec. 121. Effective date.Subtitle C—Same Day Voter RegistrationSec. 131. Same day registration.Subtitle D—Conditions on Removal on Basis of Interstate Cross-ChecksSec. 141. Conditions on removal of registrants from official list of eligible voters on basis of interstate cross-checks.Subtitle E—Other Initiatives To Promote Voter RegistrationSec. 151. Acceptance of voter registration applications from individuals under 18 years of age.Sec. 152. Annual reports on voter registration statistics.Subtitle F—Availability of HAVA Requirements PaymentsSec. 161. Availability of requirements payments under HAVA to cover costs of compliance with new requirements.Subtitle G—Prohibiting Interference With Voter Registration Sec. 171. Prohibiting hindering, interfering with, or preventing voter registration.Sec. 172. Establishment of best practices.Subtitle H—Saving Voters From Voter PurgingSec. 181. Short title.Sec. 182. Conditions for removal of voters from list of registered voters.Title II—Access to Voting for Individuals With DisabilitiesSec. 201. Requirements for States to promote access to voter registration and voting for individuals with disabilities.Sec. 202. Pilot programs for enabling individuals with disabilities to register to vote and vote privately and independently at residences.Sec. 203. Expansion and reauthorization of grant program to assure voting access for individuals with disabilities.Title III—Prohibiting Voter CagingSec. 301. Voter caging and other questionable challenges prohibited.Sec. 302. Development and adoption of best practices for preventing voter caging.Title IV—Prohibiting Deceptive Practices and Preventing Voter IntimidationSec. 401. Short title.Sec. 402. Prohibition on deceptive practices in Federal elections.Sec. 403. Corrective action.Sec. 404. Reports to Congress.Title V—Democracy RestorationSec. 501. Short title.Sec. 502. Rights of citizens.Sec. 503. Enforcement.Sec. 504. Notification of restoration of voting rights.Sec. 505. Definitions.Sec. 506. Relation to other laws.Sec. 507. Federal prison funds.Sec. 508. Effective date.Title VI—Promoting Accuracy, Integrity, and Security Through Voter-Verified Permanent Paper BallotSec. 601. Short title.Sec. 602. Paper ballot and manual counting requirements.Sec. 603. Accessibility and ballot verification for individuals with disabilities.Sec. 604. Durability and readability requirements for ballots.Sec. 605. Effective date for new requirements.Sec. 606. Clarification of ability of States to use election administration payments to meet requirements.Title VII—Provisional BallotsSec. 701. Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory standards.Title VIII—Early VotingSec. 801. Early voting.Title IX—Voting by MailSec. 901. Voting by mail.Title X—Absent Uniformed Services Voters and Overseas VotersSec. 1001. Extending guarantee of residency for voting purposes to family members of absent military personnel.Sec. 1002. Pre-election reports on availability and transmission of absentee ballots.Sec. 1003. Enforcement.Sec. 1004. Revisions to 45-day absentee ballot transmission rule.Sec. 1005. Use of single absentee ballot application for subsequent elections.Sec. 1006. Effective date.Title XI—Poll Worker Recruitment and TrainingSec. 1101. Leave to serve as a poll worker for Federal employees.Sec. 1102. Grants to States for poll worker recruitment and training.Sec. 1103. Model poll worker training program.Sec. 1104. State defined.Title XII—Enhancement of EnforcementSec. 1201. Enhancement of enforcement of Help America Vote Act of 2002.Title XIII—Federal Election IntegritySec. 1301. Prohibition on campaign activities by chief State election administration officials.Title XIV—Grants for Risk-limiting Audits of Results of ElectionsSec. 1401. Grants to States for conducting risk-limiting audits of results of elections.Sec. 1402. GAO analysis of effects of audits.Title XV—Promoting Voter Access Through Election Administration ImprovementsSubtitle A—Promoting Voter AccessSec. 1501. Treatment of universities as voter registration agencies.Sec. 1502. Minimum notification requirements for voters affected by polling place changes.Sec. 1503. Election Day holiday.Sec. 1504. Permitting use of sworn written statement to meet identification requirements for voting.Sec. 1505. Postage-free ballots.Sec. 1506. Reimbursement for costs incurred by States in establishing program to track and confirm receipt of absentee ballots.Sec. 1507. Voter information response systems and hotline.Subtitle B—Improvements in Operation of Election Assistance CommissionSec. 1511. Reauthorization of Election Assistance Commission.Sec. 1512. Requiring States to participate in post-general election surveys.Sec. 1513. Reports by National Institute of Standards and Technology on use of funds transferred from Election Assistance Commission.Sec. 1514. Recommendations to improve operations of Election Assistance Commission.Sec. 1515. Repeal of exemption of Election Assistance Commission from certain government contracting requirements.Subtitle C—Miscellaneous ProvisionsSec. 1521. Application of laws to Commonwealth of Northern Mariana Islands.Sec. 1522. Repeal of exemption of Election Assistance Commission from certain government contracting requirements.Sec. 1523. No effect on other laws.Title XVI—SeverabilitySec. 1601. Severability. IVoter Registration Modernization 100.Short titleThis title may be cited as the Voter Registration Modernization Act of 2019.
			APromoting Internet Registration
				101.Requiring availability of Internet for voter registration
 (a)Requiring Availability of Internet for RegistrationThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 6 the following new section:
						
							6A.Internet Registration
								(a)Requiring Availability of Internet for Online Registration
 (1)Availability of online registrationEach State, acting through the chief State election official, shall ensure that the following services are available to the public at any time on the official public websites of the appropriate State and local election officials in the State, in the same manner and subject to the same terms and conditions as the services provided by voter registration agencies under section 7(a):
 (A)Online application for voter registration. (B)Online assistance to applicants in applying to register to vote.
 (C)Online completion and submission by applicants of the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2), including assistance with providing a signature as required under subsection (c).
 (D)Online receipt of completed voter registration applications. (b)Acceptance of completed applicationsA State shall accept an online voter registration application provided by an individual under this section, and ensure that the individual is registered to vote in the State, if—
 (1)the individual meets the same voter registration requirements applicable to individuals who register to vote by mail in accordance with section 6(a)(1) using the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2); and
 (2)the individual meets the requirements of subsection (c) to provide a signature in electronic form (but only in the case of applications submitted during or after the second year in which this section is in effect in the State).
									(c)Signature requirements
 (1)In generalFor purposes of this section, an individual meets the requirements of this subsection as follows: (A)In the case of an individual who has a signature on file with a State agency, including the State motor vehicle authority, that is required to provide voter registration services under this Act or any other law, the individual consents to the transfer of that electronic signature.
 (B)If subparagraph (A) does not apply, the individual submits with the application an electronic copy of the individual’s handwritten signature through electronic means.
 (C)If subparagraph (A) and subparagraph (B) do not apply, the individual executes a computerized mark in the signature field on an online voter registration application, in accordance with reasonable security measures established by the State, but only if the State accepts such mark from the individual.
 (2)Treatment of individuals unable to meet requirementIf an individual is unable to meet the requirements of paragraph (1), the State shall— (A)permit the individual to complete all other elements of the online voter registration application;
 (B)permit the individual to provide a signature at the time the individual requests a ballot in an election (whether the individual requests the ballot at a polling place or requests the ballot by mail); and
 (C)if the individual carries out the steps described in subparagraph (A) and subparagraph (B), ensure that the individual is registered to vote in the State.
 (3)NoticeThe State shall ensure that individuals applying to register to vote online are notified of the requirements of paragraph (1) and of the treatment of individuals unable to meet such requirements, as described in paragraph (2).
									(d)Confirmation and disposition
 (1)Confirmation of receiptUpon the online submission of a completed voter registration application by an individual under this section, the appropriate State or local election official shall send the individual a notice confirming the State’s receipt of the application and providing instructions on how the individual may check the status of the application.
 (2)Notice of dispositionAs soon as the appropriate State or local election official has approved or rejected an application submitted by an individual under this section, the official shall send the individual a notice of the disposition of the application.
 (3)Method of notificationThe appropriate State or local election official shall send the notices required under this subsection by regular mail, and, in the case of an individual who has requested that the State provide voter registration and voting information through electronic mail, by both electronic mail and regular mail.
 (e)Provision of Services in Nonpartisan MannerThe services made available under subsection (a) shall be provided in a manner that ensures that, consistent with section 7(a)(5)—
 (1)the online application does not seek to influence an applicant’s political preference or party registration; and
 (2)there is no display on the website promoting any political preference or party allegiance, except that nothing in this paragraph may be construed to prohibit an applicant from registering to vote as a member of a political party.
 (f)Protection of Security of InformationIn meeting the requirements of this section, the State shall establish appropriate technological security measures to prevent to the greatest extent practicable any unauthorized access to information provided by individuals using the services made available under subsection (a).
 (g)Use of Additional Telephone-Based SystemA State shall make the services made available online under subsection (a) available through the use of an automated telephone-based system, subject to the same terms and conditions applicable under this section to the services made available online, in addition to making the services available online in accordance with the requirements of this section.
 (h)Nondiscrimination among registered voters using mail and online registrationIn carrying out this Act, the Help America Vote Act of 2002, or any other Federal, State, or local law governing the treatment of registered voters in the State or the administration of elections for public office in the State, a State shall treat a registered voter who registered to vote online in accordance with this section in the same manner as the State treats a registered voter who registered to vote by mail..
					(b)Special requirements for individuals using online registration
						(1)Treatment as individuals registering to vote by mail for purposes of first-time voter
 identification requirementsSection 303(b)(1)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)(1)(A)) is amended by striking by mail and inserting by mail or online under section 6A of the National Voter Registration Act of 1993.
 (2)Requiring signature for first-time voters in jurisdictionSection 303(b) of such Act (52 U.S.C. 21083(b)) is amended— (A)by redesignating paragraph (5) as paragraph (6); and
 (B)by inserting after paragraph (4) the following new paragraph:  (5)Signature requirements for first-time voters using online registration (A)In generalA State shall, in a uniform and nondiscriminatory manner, require an individual to meet the requirements of subparagraph (B) if—
 (i)the individual registered to vote in the State online under section 6A of the National Voter Registration Act of 1993; and
 (ii)the individual has not previously voted in an election for Federal office in the State. (B)RequirementsAn individual meets the requirements of this subparagraph if—
 (i)in the case of an individual who votes in person, the individual provides the appropriate State or local election official with a handwritten signature; or
 (ii)in the case of an individual who votes by mail, the individual submits with the ballot a handwritten signature.
 (C)InapplicabilitySubparagraph (A) does not apply in the case of an individual who is— (i)entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302 et seq.);
 (ii)provided the right to vote otherwise than in person under section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20102(b)(2)(B)(ii)); or
 (iii)entitled to vote otherwise than in person under any other Federal law.. (3)Conforming amendment relating to effective dateSection 303(d)(2)(A) of such Act (52 U.S.C. 21083(d)(2)(A)) is amended by striking Each State and inserting Except as provided in subsection (b)(5), each State.
						(c)Conforming Amendments
 (1)Timing of registrationSection 8(a)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)) is amended— (A)by striking and at the end of subparagraph (C);
 (B)by redesignating subparagraph (D) as subparagraph (E); and (C)by inserting after subparagraph (C) the following new subparagraph:
								
 (D)in the case of online registration through the official public website of an election official under section 6A, if the valid voter registration application is submitted online not later than the lesser of 30 days, or the period provided by State law, before the date of the election (as determined by treating the date on which the application is sent electronically as the date on which it is submitted); and.
 (2)Informing applicants of eligibility requirements and penaltiesSection 8(a)(5) of such Act (52 U.S.C. 20507(a)(5)) is amended by striking and 7 and inserting 6A, and 7. 102.Use of Internet to update registration information (a)In General (1)Updates to information contained on computerized statewide voter registration listSection 303(a) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)) is amended by adding at the end the following new paragraph:
							
								(6)Use of Internet by registered voters to update information
 (A)In generalThe appropriate State or local election official shall ensure that any registered voter on the computerized list may at any time update the voter’s registration information, including the voter’s address and electronic mail address, online through the official public website of the election official responsible for the maintenance of the list, so long as the voter attests to the contents of the update by providing a signature in electronic form in the same manner required under section 6A(c) of the National Voter Registration Act of 1993.
 (B)Processing of updated information by election officialsIf a registered voter updates registration information under subparagraph (A), the appropriate State or local election official shall—
 (i)revise any information on the computerized list to reflect the update made by the voter; and (ii)if the updated registration information affects the voter’s eligibility to vote in an election for Federal office, ensure that the information is processed with respect to the election if the voter updates the information not later than the lesser of 7 days, or the period provided by State law, before the date of the election.
										(C)Confirmation and disposition
 (i)Confirmation of receiptUpon the online submission of updated registration information by an individual under this paragraph, the appropriate State or local election official shall send the individual a notice confirming the State’s receipt of the updated information and providing instructions on how the individual may check the status of the update.
 (ii)Notice of dispositionAs soon as the appropriate State or local election official has accepted or rejected updated information submitted by an individual under this paragraph, the official shall send the individual a notice of the disposition of the update.
 (iii)Method of notificationThe appropriate State or local election official shall send the notices required under this subparagraph by regular mail, and, in the case of an individual who has requested that the State provide voter registration and voting information through electronic mail, by both electronic mail and regular mail..
 (2)Conforming amendment relating to effective dateSection 303(d)(1)(A) of such Act (52 U.S.C. 21083(d)(1)(A)) is amended by striking subparagraph (B) and inserting subparagraph (B) and subsection (a)(6). (b)Ability of registrant To use online update To provide information on residenceSection 8(d)(2)(A) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(d)(2)(A)) is amended—
 (1)in the first sentence, by inserting after return the card the following: or update the registrant’s information on the computerized statewide voter registration list using the online method provided under section 303(a)(6) of the Help America Vote Act of 2002; and
 (2)in the second sentence, by striking returned, and inserting the following: returned or if the registrant does not update the registrant’s information on the computerized statewide voter registration list using such online method,.
						103.Provision of election information by electronic mail to individuals registered to vote
					(a)Including Option on Voter Registration Application To Provide Email Address and Receive
			 Information
 (1)In generalSection 9(b) of the National Voter Registration Act of 1993 (52 U.S.C. 20508(b)) is amended— (A)by striking and at the end of paragraph (3);
 (B)by striking the period at the end of paragraph (4) and inserting ; and; and (C)by adding at the end the following new paragraph:
								
 (5)shall include a space for the applicant to provide (at the applicant’s option) an electronic mail address, together with a statement that, if the applicant so requests, instead of using regular mail the appropriate State and local election officials shall provide to the applicant, through electronic mail sent to that address, the same voting information (as defined in section 302(b)(2) of the Help America Vote Act of 2002) which the officials would provide to the applicant through regular mail..
 (2)Prohibiting use for purposes unrelated to official duties of election officialsSection 9 of such Act (52 U.S.C. 20508) is amended by adding at the end the following new subsection:
							
 (c)Prohibiting use of electronic mail addresses for other than official purposesThe chief State election official shall ensure that any electronic mail address provided by an applicant under subsection (b)(5) is used only for purposes of carrying out official duties of election officials and is not transmitted by any State or local election official (or any agent of such an official, including a contractor) to any person who does not require the address to carry out such official duties and who is not under the direct supervision and control of a State or local election official..
 (b)Requiring Provision of Information by Election OfficialsSection 302(b) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)) is amended by adding at the end the following new paragraph:
						
 (3)Provision of other information by electronic mailIf an individual who is a registered voter has provided the State or local election official with an electronic mail address for the purpose of receiving voting information (as described in section 9(b)(5) of the National Voter Registration Act of 1993), the appropriate State or local election official, through electronic mail transmitted not later than 7 days before the date of the election involved, shall provide the individual with information on how to obtain the following information by electronic means:
 (A)The name and address of the polling place at which the individual is assigned to vote in the election.
 (B)The hours of operation for the polling place. (C)A description of any identification or other information the individual may be required to present at the polling place..
 104.Clarification of requirement regarding necessary information to show eligibility to voteSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended— (1)by redesignating subsection (j) as subsection (k); and
 (2)by inserting after subsection (i) the following new subsection:  (j)Requirement for State To Register Applicants Providing Necessary Information To Show Eligibility To VoteFor purposes meeting the requirement of subsection (a)(1) that an eligible applicant is registered to vote in an election for Federal office within the deadlines required under such subsection, the State shall consider an applicant to have provided a valid voter registration form if—
 (1)the applicant has accurately completed the application form and attested to the statement required by section 9(b)(2); and
 (2)in the case of an applicant who registers to vote online in accordance with section 6A, the applicant provides a signature in accordance with subsection (c) of such section..
					105.Effective date
 (a)In GeneralExcept as provided in subsection (b), the amendments made by this subtitle (other than the amendments made by section 104) shall take effect January 1, 2020.
 (b)WaiverSubject to the approval of the Election Assistance Commission, if a State certifies to the Election Assistance Commission that the State will not meet the deadline referred to in subsection (a) because of extraordinary circumstances and includes in the certification the reasons for the failure to meet the deadline, subsection (a) shall apply to the State as if the reference in such subsection to January 1, 2020 were a reference to January 1, 2022.
					BAutomatic Voter Registration
				111.Short title; findings and purpose
 (a)Short titleThis subtitle may be cited as the Automatic Voter Registration Act of 2019. (b)Findings and purpose (1)FindingsCongress finds that—
 (A)the right to vote is a fundamental right of citizens of the United States; (B)it is the responsibility of the State and Federal governments to ensure that every eligible citizen is registered to vote;
 (C)existing voter registration systems can be inaccurate, costly, inaccessible and confusing, with damaging effects on voter participation in elections and disproportionate impacts on young people, persons with disabilities, and racial and ethnic minorities; and
 (D)voter registration systems must be updated with 21st century technologies and procedures to maintain their security.
 (2)PurposeIt is the purpose of this subtitle— (A)to establish that it is the responsibility of government at every level to ensure that all eligible citizens are registered to vote;
 (B)to enable the State and Federal governments to register all eligible citizens to vote with accurate, cost-efficient, and up-to-date procedures;
 (C)to modernize voter registration and list maintenance procedures with electronic and Internet capabilities; and
 (D)to protect and enhance the integrity, accuracy, efficiency, and accessibility of the electoral process for all eligible citizens.
							112.Automatic registration of eligible individuals
					(a)Requiring States To establish and operate automatic registration system
 (1)In generalThe chief State election official of each State shall establish and operate a system of automatic registration for the registration of eligible individuals to vote for elections for Federal office in the State, in accordance with the provisions of this subtitle.
 (2)DefinitionThe term automatic registration means a system that registers an individual to vote in elections for Federal office in a State, if eligible, by electronically transferring the information necessary for registration from government agencies to election officials of the State so that, unless the individual affirmatively declines to be registered, the individual will be registered to vote in such elections.
 (b)Registration of voters based on new agency recordsThe chief State election official shall— (1)not later than 15 days after a contributing agency has transmitted information with respect to an individual pursuant to section 113, ensure that the individual is registered to vote in elections for Federal office in the State if the individual is eligible to be registered to vote in such elections; and
 (2)send written notice to the individual, in addition to other means of notice established by this subtitle, of the individual’s voter registration status.
 (c)One-Time registration of voters based on existing contributing agency recordsThe chief State election official shall— (1)identify all individuals whose information is transmitted by a contributing agency pursuant to section 114 and who are eligible to be, but are not currently, registered to vote in that State;
 (2)promptly send each such individual written notice, in addition to other means of notice established by this subtitle, which shall not identify the contributing agency that transmitted the information but shall include—
 (A)an explanation that voter registration is voluntary, but if the individual does not decline registration, the individual will be registered to vote;
 (B)a statement offering the opportunity to decline voter registration through means consistent with the requirements of this subtitle;
 (C)in the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, a statement offering the individual the opportunity to affiliate or enroll with a political party or to decline to affiliate or enroll with a political party, through means consistent with the requirements of this part;
 (D)the substantive qualifications of an elector in the State as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, the consequences of false registration, and a statement that the individual should decline to register if the individual does not meet all those qualifications;
 (E)instructions for correcting any erroneous information; and (F)instructions for providing any additional information which is listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993;
 (3)ensure that each such individual who is eligible to register to vote in elections for Federal office in the State is promptly registered to vote not later than 45 days after the official sends the individual the written notice under paragraph (2), unless, during the 30-day period which begins on the date the election official sends the individual such written notice, the individual declines registration in writing, through a communication made over the Internet, or by an officially logged telephone communication; and
 (4)send written notice to each such individual, in addition to other means of notice established by this subtitle, of the individual’s voter registration status.
 (d)Treatment of individuals under 18 years of ageA State may not refuse to treat an individual as an eligible individual for purposes of this subtitle on the grounds that the individual is less than 18 years of age at the time a contributing agency receives information with respect to the individual, so long as the individual is at least 16 years of age at such time.
 (e)Contributing agency definedIn this subtitle, the term contributing agency means, with respect to a State, an agency listed in section 113(e). 113.Contributing agency assistance in registration (a)In generalIn accordance with this subtitle, each contributing agency in a State shall assist the State’s chief election official in registering to vote all eligible individuals served by that agency.
					(b)Requirements for contributing agencies
 (1)Instructions on automatic registrationWith each application for service or assistance, and with each related recertification, renewal, or change of address, or, in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, each contributing agency that (in the normal course of its operations) requests individuals to affirm United States citizenship (either directly or as part of the overall application for service or assistance) shall inform each such individual who is a citizen of the United States of the following:
 (A)Unless that individual declines to register to vote, or is found ineligible to vote, the individual will be registered to vote or, if applicable, the individual’s registration will be updated.
 (B)The substantive qualifications of an elector in the State as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, the consequences of false registration, and the individual should decline to register if the individual does not meet all those qualifications.
 (C)In the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, the requirement that the individual must affiliate or enroll with a political party in order to participate in such an election.
 (D)Voter registration is voluntary, and neither registering nor declining to register to vote will in any way affect the availability of services or benefits, nor be used for other purposes.
 (2)Opportunity to decline registration requiredEach contributing agency shall ensure that each application for service or assistance, and each related recertification, renewal, or change of address, or, in the case of an institution of higher education, each registration of a student for enrollment in a course of study, cannot be completed until the individual is given the opportunity to decline to be registered to vote.
 (3)Information transmittalUpon the expiration of the 30-day period which begins on the date the contributing agency informs the individual of the information described in paragraph (1), each contributing agency shall electronically transmit to the appropriate State election official, in a format compatible with the statewide voter database maintained under section 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083), the following information, unless during such 30-day period the individual declined to be registered to vote:
 (A)The individual’s given name(s) and surname(s). (B)The individual’s date of birth.
 (C)The individual’s residential address. (D)Information showing that the individual is a citizen of the United States.
 (E)The date on which information pertaining to that individual was collected or last updated. (F)If available, the individual’s signature in electronic form.
 (G)Information regarding the individual’s affiliation or enrollment with a political party, if the individual provides such information.
 (H)Any additional information listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, including any valid driver's license number or the last 4 digits of the individual's social security number, if the individual provided such information.
 (c)Alternate procedure for certain contributing agenciesWith each application for service or assistance, and with each related recertification, renewal, or change of address, or in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, any contributing agency that in the normal course of its operations does not request individuals applying for service or assistance to affirm United States citizenship (either directly or as part of the overall application for service or assistance) shall—
 (1)complete the requirements of section 7(a)(6) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)(6));
 (2)ensure that each applicant’s transaction with the agency cannot be completed until the applicant has indicated whether the applicant wishes to register to vote or declines to register to vote in elections for Federal office held in the State; and
 (3)for each individual who wishes to register to vote, transmit that individual’s information in accordance with subsection (b)(3).
						(d)Required availability of automatic registration opportunity with each application for service or
 assistanceEach contributing agency shall offer each individual, with each application for service or assistance, and with each related recertification, renewal, or change of address, or in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, the opportunity to register to vote as prescribed by this section without regard to whether the individual previously declined a registration opportunity.
					(e)Contributing agencies
 (1)State agenciesIn each State, each of the following agencies shall be treated as a contributing agency: (A)Each agency in a State that is required by Federal law to provide voter registration services, including the State motor vehicle authority and other voter registration agencies under the National Voter Registration Act of 1993.
 (B)Each agency in a State that administers a program pursuant to title III of the Social Security Act (42 U.S.C. 501 et seq.), title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or the Patient Protection and Affordable Care Act (Public Law 111–148).
 (C)Each State agency primarily responsible for regulating the private possession of firearms. (D)Each State agency primarily responsible for maintaining identifying information for students enrolled at public secondary schools, including, where applicable, the State agency responsible for maintaining the education data system described in section 6201(e)(2) of the America COMPETES Act (20 U.S.C. 9871(e)(2)).
 (E)In the case of a State in which an individual disenfranchised by a criminal conviction may become eligible to vote upon completion of a criminal sentence or any part thereof, or upon formal restoration of rights, the State agency responsible for administering that sentence, or part thereof, or that restoration of rights.
 (F)Any other agency of the State which is designated by the State as a contributing agency. (2)Federal agenciesIn each State, each of the following agencies of the Federal Government shall be treated as a contributing agency with respect to individuals who are residents of that State (except as provided in subparagraph (C)):
 (A)The Social Security Administration, the Department of Veterans Affairs, the Defense Manpower Data Center of the Department of Defense, the Employee and Training Administration of the Department of Labor, and the Center for Medicare & Medicaid Services of the Department of Health and Human Services.
 (B)The Bureau of Citizenship and Immigration Services, but only with respect to individuals who have completed the naturalization process.
 (C)In the case of an individual who is a resident of a State in which an individual disenfranchised by a criminal conviction under Federal law may become eligible to vote upon completion of a criminal sentence or any part thereof, or upon formal restoration of rights, the Federal agency responsible for administering that sentence or part thereof (without regard to whether the agency is located in the same State in which the individual is a resident), but only with respect to individuals who have completed the criminal sentence or any part thereof.
 (D)Any other agency of the Federal Government which the State designates as a contributing agency, but only if the State and the head of the agency determine that the agency collects information sufficient to carry out the responsibilities of a contributing agency under this section.
 (3)Institutions of higher educationEach institution of higher education that receives Federal funds shall be treated as a contributing agency in the State in which it is located, but only with respect to students of the institution (including students who attend classes online) who reside in the State. An institution of higher education described in the previous sentence shall be exempt from the voter registration requirements of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) if the institution is in compliance with the applicable requirements of this subtitle.
 (4)PublicationNot later than 180 days prior to the date of each election for Federal office held in the State, the chief State election official shall publish on the public website of the official an updated list of all contributing agencies in that State.
 (5)Public educationThe chief State election official of each State, in collaboration with each contributing agency, shall take appropriate measures to educate the public about voter registration under this section.
						114.One-time contributing agency assistance in registration of eligible voters in existing records
 (a)Initial transmittal of informationFor each individual already listed in a contributing agency’s records as of the date of enactment of this Act, and for whom the agency has the information listed in section 113(b)(3), the agency shall promptly transmit that information to the appropriate State election official in accordance with section 113(b)(3) not later than the effective date described in section 111(a).
 (b)TransitionFor each individual listed in a contributing agency’s records as of the effective date described in section 111(a) (but who was not listed in a contributing agency’s records as of the date of enactment of this Act), and for whom the agency has the information listed in section 113(b)(3), the Agency shall promptly transmit that information to the appropriate State election official in accordance with section 113(b)(3) not later than 6 months after the effective date described in section 111(a).
					115.Voter protection and security in automatic registration
 (a)Protections for errors in registrationAn individual shall not be prosecuted under any Federal law, adversely affected in any civil adjudication concerning immigration status or naturalization, or subject to an allegation in any legal proceeding that the individual is not a citizen of the United States on any of the following grounds:
 (1)The individual notified an election office of the individual’s automatic registration to vote under this subtitle.
 (2)The individual is not eligible to vote in elections for Federal office but was automatically registered to vote under this subtitle.
 (3)The individual was automatically registered to vote under this subtitle at an incorrect address. (4)The individual declined the opportunity to register to vote or did not make an affirmation of citizenship, including through automatic registration, under this subtitle.
 (b)Limits on use of automatic registrationThe automatic registration of any individual or the fact that an individual declined the opportunity to register to vote or did not make an affirmation of citizenship (including through automatic registration) under this subtitle may not be used as evidence against that individual in any State or Federal law enforcement proceeding, and an individual’s lack of knowledge or willfulness of such registration may be demonstrated by the individual’s testimony alone.
 (c)Protection of election integrityNothing in subsections (a) or (b) may be construed to prohibit or restrict any action under color of law against an individual who—
 (1)knowingly and willfully makes a false statement to effectuate or perpetuate automatic voter registration by any individual; or
 (2)casts a ballot knowingly and willfully in violation of State law or the laws of the United States. (d)Contributing agencies’ protection of informationNothing in this subtitle authorizes a contributing agency to collect, retain, transmit, or publicly disclose any of the following:
 (1)An individual’s decision to decline to register to vote or not to register to vote. (2)An individual’s decision not to affirm his or her citizenship.
 (3)Any information that a contributing agency transmits pursuant to section 113(b)(3), except in pursuing the agency’s ordinary course of business.
						(e)Election officials’ protection of information
						(1)Public disclosure prohibited
 (A)In generalSubject to subparagraph (B), with respect to any individual for whom any State election official receives information from a contributing agency, the State election officials shall not publicly disclose any of the following:
 (i)The identity of the contributing agency. (ii)Any information not necessary to voter registration.
 (iii)Any voter information otherwise shielded from disclosure under State law or section 8(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)).
 (iv)Any portion of the individual’s social security number. (v)Any portion of the individual’s motor vehicle driver’s license number.
 (vi)The individual’s signature. (vii)The individual’s telephone number.
 (viii)The individual’s email address. (B)Special rule for individuals registered to voteWith respect to any individual for whom any State election official receives information from a contributing agency and who, on the basis of such information, is registered to vote in the State under this subtitle, the State election officials shall not publicly disclose any of the following:
 (i)The identity of the contributing agency. (ii)Any information not necessary to voter registration.
 (iii)Any voter information otherwise shielded from disclosure under State law or section 8(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)).
 (iv)Any portion of the individual’s social security number. (v)Any portion of the individual’s motor vehicle driver’s license number.
 (vi)The individual’s signature. (2)Voter record changesEach State shall maintain for at least 2 years and shall make available for public inspection and, where available, photocopying at a reasonable cost, all records of changes to voter records, including removals and updates.
 (3)Database management standardsThe Director of the National Institute of Standards and Technology shall, after providing the public with notice and the opportunity to comment—
 (A)establish standards governing the comparison of data for voter registration list maintenance purposes, identifying as part of such standards the specific data elements, the matching rules used, and how a State may use the data to determine and deem that an individual is ineligible under State law to vote in an election, or to deem a record to be a duplicate or outdated;
 (B)ensure that the standards developed pursuant to this paragraph are uniform and nondiscriminatory and are applied in a uniform and nondiscriminatory manner; and
 (C)publish the standards developed pursuant to this paragraph on the Director’s website and make those standards available in written form upon request.
 (4)Security policyThe Director of the National Institute of Standards and Technology shall, after providing the public with notice and the opportunity to comment, publish privacy and security standards for voter registration information. The standards shall require the chief State election official of each State to adopt a policy that shall specify—
 (A)each class of users who shall have authorized access to the computerized statewide voter registration list, specifying for each class the permission and levels of access to be granted, and setting forth other safeguards to protect the privacy, security, and accuracy of the information on the list; and
 (B)security safeguards to protect personal information transmitted through the information transmittal processes of section 113 or section 114, the online system used pursuant to section 117, any telephone interface, the maintenance of the voter registration database, and any audit procedure to track access to the system.
							(5)State compliance with national standards
 (A)CertificationThe chief executive officer of the State shall annually file with the Election Assistance Commission a statement certifying to the Director of the National Institute of Standards and Technology that the State is in compliance with the standards referred to in paragraphs (4) and (5). A State may meet the requirement of the previous sentence by filing with the Commission a statement which reads as follows: _____ hereby certifies that it is in compliance with the standards referred to in paragraphs (4) and (5) of section 115(e) of the Automatic Voter Registration Act of 2019. (with the blank to be filled in with the name of the State involved).
 (B)Publication of policies and proceduresThe chief State election official of a State shall publish on the official’s website the policies and procedures established under this section, and shall make those policies and procedures available in written form upon public request.
 (C)Funding dependent on certificationIf a State does not timely file the certification required under this paragraph, it shall not receive any payment under this subtitle for the upcoming fiscal year.
 (D)Compliance of States that require changes to State lawIn the case of a State that requires State legislation to carry out an activity covered by any certification submitted under this paragraph, for a period of not more than 2 years the State shall be permitted to make the certification notwithstanding that the legislation has not been enacted at the time the certification is submitted, and such State shall submit an additional certification once such legislation is enacted.
 (f)Restrictions on use of informationNo person acting under color of law may discriminate against any individual based on, or use for any purpose other than voter registration, election administration, or enforcement relating to election crimes, any of the following:
 (1)Voter registration records. (2)An individual’s declination to register to vote or complete an affirmation of citizenship under section 113(b).
 (3)An individual’s voter registration status. (g)Prohibition on the use of voter registration information for commercial purposesInformation collected under this subtitle shall not be used for commercial purposes. Nothing in this subsection may be construed to prohibit the transmission, exchange, or dissemination of information for political purposes, including the support of campaigns for election for Federal, State, or local public office or the activities of political committees (including committees of political parties) under the Federal Election Campaign Act of 1971.
					116.Registration portability and correction
 (a)Correcting registration information at polling placeNotwithstanding section 302(a) of the Help America Vote Act of 2002 (52 U.S.C. 21082(a)), if an individual is registered to vote in elections for Federal office held in a State, the appropriate election official at the polling pace for any such election (including a location used as a polling place on a date other than the date of the election) shall permit the individual to—
 (1)update the individual’s address for purposes of the records of the election official; (2)correct any incorrect information relating to the individual, including the individual’s name and political party affiliation, in the records of the election official; and
 (3)cast a ballot in the election on the basis of the updated address or corrected information, and to have the ballot treated as a regular ballot and not as a provisional ballot under section 302(a) of such Act.
 (b)Updates to computerized statewide voter registration listsIf an election official at the polling place receives an updated address or corrected information from an individual under subsection (a), the official shall ensure that the address or information is promptly entered into the computerized statewide voter registration list in accordance with section 303(a)(1)(A)(vi) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(1)(A)(vi)).
					117.Payments and grants
 (a)In generalThe Election Assistance Commission shall make grants to each eligible State to assist the State in implementing the requirements of this subtitle (or, in the case of an exempt State, in implementing its existing automatic voter registration program).
 (b)Eligibility; applicationA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing—
 (1)a description of the activities the State will carry out with the grant; (2)an assurance that the State shall carry out such activities without partisan bias and without promoting any particular point of view regarding any issue; and
 (3)such other information and assurances as the Commission may require. (c)Amount of grant; prioritiesThe Commission shall determine the amount of a grant made to an eligible State under this section. In determining the amounts of the grants, the Commission shall give priority to providing funds for those activities which are most likely to accelerate compliance with the requirements of this subtitle (or, in the case of an exempt State, which are most likely to enhance the ability of the State to automatically register individuals to vote through its existing automatic voter registration program), including—
 (1)investments supporting electronic information transfer, including electronic collection and transfer of signatures, between contributing agencies and the appropriate State election officials;
 (2)updates to online or electronic voter registration systems already operating as of the date of the enactment of this Act;
 (3)introduction of online voter registration systems in jurisdictions in which those systems did not previously exist; and
 (4)public education on the availability of new methods of registering to vote, updating registration, and correcting registration.
						(d)Authorization of appropriations
 (1)AuthorizationThere are authorized to be appropriated to carry out this section— (A)$500,000,000 for fiscal year 2020; and
 (B)such sums as may be necessary for each succeeding fiscal year. (2)Continuing availability of fundsAny amounts appropriated pursuant to the authority of this subsection shall remain available without fiscal year limitation until expended.
						118.Treatment of exempt States
 (a)Waiver of requirementsExcept as provided in subsection (b), this subtitle does not apply with respect to an exempt State. (b)ExceptionsThe following provisions of this subtitle apply with respect to an exempt State:
 (1)Section 116 (relating to registration portability and correction). (2)Section 117 (relating to payments and grants).
 (3)Section 119(e) (relating to enforcement). (4)Section 119(f) (relating to relation to other laws).
						119.Miscellaneous provisions
 (a)Accessibility of registration servicesEach contributing agency shall ensure that the services it provides under this subtitle are made available to individuals with disabilities to the same extent as services are made available to all other individuals.
 (b)Transmission through secure third party permittedNothing in this subtitle shall be construed to prevent a contributing agency from contracting with a third party to assist the agency in meeting the information transmittal requirements of this subtitle, so long as the data transmittal complies with the applicable requirements of this subtitle, including the privacy and security provisions of section 115.
 (c)Nonpartisan, nondiscriminatory provision of servicesThe services made available by contributing agencies under this subtitle and by the State under sections 1006 and 1007 shall be made in a manner consistent with paragraphs (4), (5), and (6)(C) of section 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)).
 (d)NoticesEach State may send notices under this subtitle via electronic mail if the individual has provided an electronic mail address and consented to electronic mail communications for election-related materials. All notices sent pursuant to this subtitle that require a response must offer the individual notified the opportunity to respond at no cost to the individual.
 (e)EnforcementSection 11 of the National Voter Registration Act of 1993 (52 U.S.C. 20510), relating to civil enforcement and the availability of private rights of action, shall apply with respect to this subtitle in the same manner as such section applies to such Act.
 (f)Relation to other lawsExcept as provided, nothing in this subtitle may be construed to authorize or require conduct prohibited under, or to supersede, restrict, or limit the application of any of the following:
 (1)The Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). (2)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).
 (3)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.). (4)The Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.).
 120.DefinitionsIn this subtitle, the following definitions apply: (1)The term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act.
 (2)The term Commission means the Election Assistance Commission. (3)The term exempt State means a State which, under law which is in effect continuously on and after the date of the enactment of this Act, operates an automatic voter registration program under which an individual is automatically registered to vote in elections for Federal office in the State if the individual provides the motor vehicle authority of the State with such identifying information as the State may require.
 (4)The term State means each of the several States and the District of Columbia. 121.Effective date (a)In generalExcept as provided in subsection (b), this subtitle and the amendments made by this subtitle shall apply with respect to a State beginning January 1, 2021.
 (b)WaiverSubject to the approval of the Commission, if a State certifies to the Commission that the State will not meet the deadline referred to in subsection (a) because of extraordinary circumstances and includes in the certification the reasons for the failure to meet the deadline, subsection (a) shall apply to the State as if the reference in such subsection to January 1, 2021 were a reference to January 1, 2023.
					CSame Day Voter Registration
				131.Same day registration
 (a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended— (1)by redesignating sections 304 and 305 as sections 305 and 306; and
 (2)by inserting after section 303 the following new section:  304.Same day registration (a)In general (1)RegistrationNotwithstanding section 8(a)(1)(D) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)(D)), each State shall permit any eligible individual on the day of a Federal election and on any day when voting, including early voting, is permitted for a Federal election—
 (A)to register to vote in such election at the polling place using a form that meets the requirements under section 9(b) of the National Voter Registration Act of 1993 (or, if the individual is already registered to vote, to revise any of the individual’s voter registration information); and
 (B)to cast a vote in such election. (2)ExceptionThe requirements under paragraph (1) shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of this section, there is no voter registration requirement for individuals in the State with respect to elections for Federal office.
 (b)Eligible individualFor purposes of this section, the term eligible individual means, with respect to any election for Federal office, an individual who is otherwise qualified to vote in that election.
 (c)Effective dateEach State shall be required to comply with the requirements of subsection (a) for the regularly scheduled general election for Federal office occurring in November 2020 and for any subsequent election for Federal office..
 (b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting subtitle A of title III. (c)Clerical amendmentThe table of contents of such Act is amended—
 (1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and
 (2)by inserting after the item relating to section 303 the following new item: Sec. 304. Same day registration.. DConditions on Removal on Basis of Interstate Cross-Checks 141.Conditions on removal of registrants from official list of eligible voters on basis of interstate cross-checks (a)Minimum information required for removal under cross-CheckSection 8(c)(2) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(c)(2)) is amended—
 (1)by redesignating subparagraph (B) as subparagraph (D); and (2)by inserting after subparagraph (A) the following new subparagraphs:
							
 (B)To the extent that the program carried out by a State under subparagraph (A) to systematically remove the names of ineligible voters from the official lists of eligible voters uses information obtained in an interstate cross-check, the State may not remove the name of the voter from such a list unless—
 (i)the State obtained the voter’s full name (including the voter’s middle name, if any) and date of birth, and the last 4 digits of the voter’s social security number, in the interstate cross-check; or
 (ii)the State obtained documentation from the ERIC system that the voter is no longer a resident of the State.
 (C)In this paragraph— (i)the term interstate cross-check means the transmission of information from an election official in one State to an election official of another State; and
 (ii)the term ERIC system means the system operated by the Electronic Registration Information Center to share voter registration information and voter identification information among participating States..
 (b)Requiring completion of cross-Checks not later than 6 months prior to electionSubparagraph (A) of section 8(c)(2) of such Act (52 U.S.C. 20507(c)(2)) is amended by striking not later than 90 days and inserting the following: not later than 90 days (or, in the case of a program in which the State uses interstate cross-checks, not later than 6 months).
 (c)Conforming amendmentSubparagraph (F) of section 8(c)(2) of such Act (52 U.S.C. 20507(c)(2)) is amended by striking Subparagraph (A) and inserting This paragraph. (d)Effective dateThe amendments made by this Act shall apply with respect to elections held on or after the expiration of the 6-month period which begins on the date of the enactment of this Act.
					EOther Initiatives To Promote Voter Registration
				151.Acceptance of voter registration applications from individuals under 18 years of age
 (a)Acceptance of applicationsSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507), as amended by section 104, is amended—
 (1)by redesignating subsection (k) as subsection (l); and (2)by inserting after subsection (j) the following new subsection:
							
								(k)Acceptance of applications from individuals under 18 years of age
 (1)In generalA State may not refuse to accept or process an individual’s application to register to vote in elections for Federal office on the grounds that the individual is under 18 years of age at the time the individual submits the application, so long as the individual is at least 16 years of age at such time.
 (2)No effect on State voting age requirementsNothing in paragraph (1) may be construed to require a State to permit an individual who is under 18 years of age at the time of an election for Federal office to vote in the election..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections occurring on or after January 1, 2020.
					152.Annual reports on voter registration statistics
 (a)Annual reportNot later than 90 days after the end of each year, each State shall submit to the Election Assistance Commission and Congress a report containing the following categories of information for the year:
 (1)The number of individuals who were registered under subtitle B. (2)The number of voter registration application forms completed by individuals that were transmitted by motor vehicle authorities in the State (pursuant to section 5(d) of the National Voter Registration Act of 1993) and voter registration agencies in the State (as designated under section 7 of such Act) to the chief State election official of the State, broken down by each such authority and agency.
 (3)The number of such individuals whose voter registration application forms were accepted and who were registered to vote in the State and the number of such individuals whose forms were rejected and who were not registered to vote in the State, broken down by each such authority and agency.
 (4)The number of change of address forms and other forms of information indicating that an individual’s identifying information has been changed that were transmitted by such motor vehicle authorities and voter registration agencies to the chief State election official of the State, broken down by each such authority and agency and the type of form transmitted.
 (5)The number of individuals on the statewide computerized voter registration list (as established and maintained under section 303 of the Help America Vote Act of 2002) whose voter registration information was revised by the chief State election official as a result of the forms transmitted to the official by such motor vehicle authorities and voter registration agencies (as described in paragraph (3)), broken down by each such authority and agency and the type of form transmitted.
 (6)The number of individuals who requested the chief State election official to revise voter registration information on such list, and the number of individuals whose information was revised as a result of such a request.
 (b)Breakdown of information by race and ethnicity of IndividualsIn preparing the report under this section, the State shall, for each category of information described in subsection (a), include a breakdown by race and ethnicity of the individuals whose information is included in the category, to the extent that information on the race and ethnicity of such individuals is available to the State.
 (c)Confidentiality of informationIn preparing and submitting a report under this section, the chief State election official shall ensure that no information regarding the identification of any individual is revealed.
 (d)State definedIn this section, a State includes the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, but does not include any State in which, under a State law in effect continuously on and after the date of the enactment of this Act, there is no voter registration requirement for individuals in the State with respect to elections for Federal office.
					FAvailability of HAVA Requirements Payments
				161.Availability of requirements payments under HAVA to cover costs of compliance with new requirements
 (a)In GeneralSection 251(b) of the Help America Vote Act of 2002 (52 U.S.C. 21001(b)) is amended— (1)in paragraph (1), by striking (2) and (3) and inserting (2), (3), and (4); and
 (2)by adding at the end the following new paragraph:  (4)Certain voter registration activitiesA State may use a requirements payment to carry out any of the requirements of the Voter Registration Modernization Act of 2019, including the requirements of the National Voter Registration Act of 1993 which are imposed pursuant to the amendments made to such Act by the Voter Registration Modernization Act of 2019..
 (b)Conforming AmendmentSection 254(a)(1) of such Act (52 U.S.C. 21004(a)(1)) is amended by striking section 251(a)(2) and inserting section 251(b)(2). (c)Effective DateThe amendments made by this section shall apply with respect to fiscal year 2020 and each succeeding fiscal year.
					GProhibiting Interference With Voter Registration 
				171.Prohibiting hindering, interfering with, or preventing voter registration
 (a)In generalChapter 29 of title 18, United States Code, is amended by adding at the end the following new section:
						
							612.Hindering, interfering with, or preventing registering to vote
 (a)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, to corruptly hinder, interfere with, or prevent another person from registering to vote or to corruptly hinder, interfere with, or prevent another person from aiding another person in registering to vote.
 (b)AttemptAny person who attempts to commit any offense described in subsection (a) shall be subject to the same penalties as those prescribed for the offense that the person attempted to commit.
 (c)PenaltyAny person who violates subsection (a) shall be fined under this title, imprisoned not more than 5 years, or both..
 (b)Clerical amendmentThe table of sections for chapter 29 of title 18, United States Code, is amended by adding at the end the following new item:
						612. Hindering, interfering with, or preventing registering to vote..
 (c)Effective DateThe amendments made by this section shall apply with respect to elections held on or after the date of the enactment of this Act, except that no person may be found to have violated section 612 of title 18, United States Code (as added by subsection (a)), on the basis of any act occurring prior to the date of the enactment of this Act.
					172.Establishment of best practices
 (a)Best practicesNot later than 180 days after the date of the enactment of this Act, the Election Assistance Commission shall develop and publish recommendations for best practices for States to use to deter and prevent violations of section 612 of title 18, United States Code (as added by section 171), and section 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) (relating to the unlawful interference with registering to vote, or voting, or attempting to register to vote or vote), including practices to provide for the posting of relevant information at polling places and voter registration agencies under such Act, the training of poll workers and election officials, and relevant educational materials. For purposes of this subsection, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
 (b)Inclusion in voter information requirementsSection 302(b)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)(2)) is amended— (1)by striking and at the end of subparagraph (E);
 (2)by striking the period at the end of subparagraph (F) and inserting ; and; and (3)by adding at the end the following new subparagraph:
							
 (G)information relating to the prohibitions of section 612 of title 18, United States Code, and section 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) (relating to the unlawful interference with registering to vote, or voting, or attempting to register to vote or vote), including information on how individuals may report allegations of violations of such prohibitions..
						HSaving Voters From Voter Purging
 181.Short titleThis subtitle may be cited as the Stop Automatically Voiding Eligible Voters Off Their Enlisted Rolls in States Act or the Save Voters Act. 182.Conditions for removal of voters from list of registered voters (a)Conditions describedThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 8 the following new section:
						
							8A.Conditions for removal of voters from official list of registered voters
 (a)Verification on basis of objective and reliable evidence of ineligibilityNotwithstanding any other provision of this Act, a State may not remove any registrant from the official list of voters eligible to vote in elections for Federal office in the State unless the State verifies, on the basis of objective and reliable evidence, that the registrant is ineligible to vote in such elections on any of the grounds described in paragraph (3) or paragraph (4) of section 8(a).
 (b)Factors not considered as objective and reliable evidence of ineligibilityFor purposes of subsection (a), the following factors, or any combination thereof, shall not be treated as objective and reliable evidence of a registrant’s ineligibility to vote:
 (1)The failure of the registrant to vote in any election. (2)The failure of the registrant to respond to any notice sent under section 8(d).
 (3)The failure of the registrant to take any other action with respect to voting in any election or with respect to the registrant’s status as a registrant..
					(b)Conforming amendments
 (1)National Voter Registration Act of 1993Section 8(a) of such Act (52 U.S.C. 20507(a)) is amended— (A)in paragraph (3), by striking provide and inserting subject to section 8A, provide; and
 (B)in paragraph (4), by striking conduct and inserting subject to section 8A, conduct. (2)Help America Vote Act of 2002Section 303(a)(4)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(4)(A)) is amended by striking , registrants and inserting , and subject to section 8A of such Act, registrants.
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. IIAccess to Voting for Individuals With Disabilities 201.Requirements for States to promote access to voter registration and voting for individuals with disabilities (a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 131(a), is amended—
 (1)by redesignating sections 305 and 306 as sections 306 and 307; and (2)by inserting after section 304 the following new section:
						
							305.Access to voter registration and voting for individuals with disabilities
 (a)Treatment of applications and ballotsEach State shall— (1)permit individuals with disabilities to use absentee registration procedures and to vote by absentee ballot in elections for Federal office;
 (2)accept and process, with respect to any election for Federal office, any otherwise valid voter registration application and absentee ballot application from an individual with a disability if the application is received by the appropriate State election official not less than 30 days before the election;
 (3)in addition to any other method of registering to vote or applying for an absentee ballot in the State, establish procedures—
 (A)for individuals with disabilities to request by mail and electronically voter registration applications and absentee ballot applications with respect to elections for Federal office in accordance with subsection (c);
 (B)for States to send by mail and electronically (in accordance with the preferred method of transmission designated by the individual under subparagraph (C)) voter registration applications and absentee ballot applications requested under subparagraph (A) in accordance with subsection (c); and
 (C)by which such an individual can designate whether the individual prefers that such voter registration application or absentee ballot application be transmitted by mail or electronically;
 (4)in addition to any other method of transmitting blank absentee ballots in the State, establish procedures for transmitting by mail and electronically blank absentee ballots to individuals with disabilities with respect to elections for Federal office in accordance with subsection (d);
 (5)transmit a validly requested absentee ballot to an individual with a disability— (A)except as provided in subsection (e), in the case in which the request is received at least 45 days before an election for Federal office, not later than 45 days before the election; and
 (B)in the case in which the request is received less than 45 days before an election for Federal office—
 (i)in accordance with State law; and (ii)if practicable and as determined appropriate by the State, in a manner that expedites the transmission of such absentee ballot; and
 (6)if the State declares or otherwise holds a runoff election for Federal office, establish a written plan that provides absentee ballots are made available to individuals with disabilities in a manner that gives them sufficient time to vote in the runoff election.
									(b)Designation of single State office To Provide Information on Registration and Absentee Ballot
 Procedures for All Disabled Voters in StateEach State shall designate a single office which shall be responsible for providing information regarding voter registration procedures and absentee ballot procedures to be used by individuals with disabilities with respect to elections for Federal office to all individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State.
								(c)Designation of Means of Electronic Communication for Individuals with Disabilities To Request and
			 for States To Send Voter Registration Applications and Absentee Ballot
			 Applications, and for Other Purposes Related to Voting Information
 (1)In generalEach State shall, in addition to the designation of a single State office under subsection (b), designate not less than 1 means of electronic communication—
 (A)for use by individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State to request voter registration applications and absentee ballot applications under subsection (a)(3);
 (B)for use by States to send voter registration applications and absentee ballot applications requested under such subsection; and
 (C)for the purpose of providing related voting, balloting, and election information to individuals with disabilities.
 (2)Clarification regarding provision of multiple means of electronic communicationA State may, in addition to the means of electronic communication so designated, provide multiple means of electronic communication to individuals with disabilities, including a means of electronic communication for the appropriate jurisdiction of the State.
									(3)Inclusion of designated means of electronic communication with informational and instructional
 materials that accompany balloting materialsEach State shall include a means of electronic communication so designated with all informational and instructional materials that accompany balloting materials sent by the State to individuals with disabilities.
 (4)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under subsection (a)(3)(C), the State shall transmit the voter registration application or absentee ballot application by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail.
									(d)Transmission of blank absentee ballots by mail and electronically
 (1)In generalEach State shall establish procedures— (A)to securely transmit blank absentee ballots by mail and electronically (in accordance with the preferred method of transmission designated by the individual with a disability under subparagraph (B)) to individuals with disabilities for an election for Federal office; and
 (B)by which the individual with a disability can designate whether the individual prefers that such blank absentee ballot be transmitted by mail or electronically.
 (2)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under paragraph (1)(B), the State shall transmit the ballot by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail.
 (3)Application of methods to track delivery to and return of ballot by individual requesting ballotUnder the procedures established under paragraph (1), the State shall apply such methods as the State considers appropriate, such as assigning a unique identifier to the ballot, to ensure that if an individual with a disability requests the State to transmit a blank absentee ballot to the individual in accordance with this subsection, the voted absentee ballot which is returned by the individual is the same blank absentee ballot which the State transmitted to the individual.
									(e)Hardship Exemption
 (1)In generalIf the chief State election official determines that the State is unable to meet the requirement under subsection (a)(5)(A) with respect to an election for Federal office due to an undue hardship described in paragraph (2)(B), the chief State election official shall request that the Attorney General grant a waiver to the State of the application of such subsection. Such request shall include—
 (A)a recognition that the purpose of such subsection is to individuals with disabilities enough time to vote in an election for Federal office;
 (B)an explanation of the hardship that indicates why the State is unable to transmit such individuals an absentee ballot in accordance with such subsection;
 (C)the number of days prior to the election for Federal office that the State requires absentee ballots be transmitted to such individuals; and
 (D)a comprehensive plan to ensure that such individuals are able to receive absentee ballots which they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office, which includes—
 (i)the steps the State will undertake to ensure that such individuals have time to receive, mark, and submit their ballots in time to have those ballots counted in the election;
 (ii)why the plan provides such individuals sufficient time to vote as a substitute for the requirements under such subsection; and
 (iii)the underlying factual information which explains how the plan provides such sufficient time to vote as a substitute for such requirements.
 (2)Approval of waiver requestThe Attorney General shall approve a waiver request under paragraph (1) if the Attorney General determines each of the following requirements are met:
 (A)The comprehensive plan under subparagraph (D) of such paragraph provides individuals with disabilities sufficient time to receive absentee ballots they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office.
 (B)One or more of the following issues creates an undue hardship for the State: (i)The State's primary election date prohibits the State from complying with subsection (a)(5)(A).
 (ii)The State has suffered a delay in generating ballots due to a legal contest. (iii)The State Constitution prohibits the State from complying with such subsection.
											(3)Timing of waiver
 (A)In generalExcept as provided under subparagraph (B), a State that requests a waiver under paragraph (1) shall submit to the Attorney General the written waiver request not later than 90 days before the election for Federal office with respect to which the request is submitted. The Attorney General shall approve or deny the waiver request not later than 65 days before such election.
 (B)ExceptionIf a State requests a waiver under paragraph (1) as the result of an undue hardship described in paragraph (2)(B)(ii), the State shall submit to the Attorney General the written waiver request as soon as practicable. The Attorney General shall approve or deny the waiver request not later than 5 business days after the date on which the request is received.
 (4)Application of waiverA waiver approved under paragraph (2) shall only apply with respect to the election for Federal office for which the request was submitted. For each subsequent election for Federal office, the Attorney General shall only approve a waiver if the State has submitted a request under paragraph (1) with respect to such election.
 (f)Rule of constructionNothing in this section may be construed to allow the marking or casting of ballots over the Internet.
 (g)Individual with a disability definedIn this section, an individual with a disability means an individual with an impairment that substantially limits any major life activities and who is otherwise qualified to vote in elections for Federal office.
 (h)Effective dateThis section shall apply with respect to elections for Federal office held on or after January 1, 2020..
 (b)Conforming amendment relating to issuance of voluntary guidance by election assistance commissionSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended— (1)by striking and at the end of paragraph (2);
 (2)by striking the period at the end of paragraph (3) and inserting ; and; and (3)by adding at the end the following new paragraph:
						
 (4)in the case of the recommendations with respect to section 305, January 1, 2020.. (c)Clerical amendmentThe table of contents of such Act, as amended by section 131(c), is amended—
 (1)by redesignating the items relating to sections 305 and 306 as relating to sections 306 and 307; and
 (2)by inserting after the item relating to section 304 the following new item: Sec. 305. Access to voter registration and voting for individuals with disabilities. . 202.Pilot programs for enabling individuals with disabilities to register to vote and vote privately and independently at residences (a)Establishment of pilot programsThe Election Assistance Commission (hereafter referred to as the Commission) shall make grants to eligible States to conduct pilot programs under which—
 (1)individuals with disabilities may use electronic means (including the Internet and telephones utilizing assistive devices) to register to vote and to request and receive absentee ballots, in a manner which permits such individuals to do so privately and independently at their own residences; and
 (2)individuals with disabilities may use the telephone to cast ballots electronically from their own residences, but only if the telephone used is not connected to the Internet.
					(b)Reports
 (1)In generalA State receiving a grant for a year under this section shall submit a report to the Commission on the pilot programs the State carried out with the grant with respect to elections for public office held in the State during the year.
 (2)DeadlineA State shall submit a report under paragraph (1) not later than 90 days after the last election for public office held in the State during the year.
 (c)EligibilityA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing such information and assurances as the Commission may require.
 (d)TimingThe Commission shall make the first grants under this section for pilot programs which will be in effect with respect to elections for Federal office held in 2020, or, at the option of a State, with respect to other elections for public office held in the State in 2020.
 (e)Authorization of appropriationsThere is authorized to be appropriated for grants for pilot programs under this section $30,000,000 for fiscal year 2020 and each succeeding fiscal year.
 (f)State definedIn this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
				203.Expansion and reauthorization of grant program to assure voting access for individuals with
			 disabilities
 (a)Purposes of paymentsSection 261(b) of the Help America Vote Act of 2002 (52 U.S.C. 21021(b)) is amended by striking paragraphs (1) and (2) and inserting the following:
					
 (1)making absentee voting and voting at home accessible to individuals with the full range of disabilities (including impairments involving vision, hearing, mobility, or dexterity) through the implementation of accessible absentee voting systems that work in conjunction with assistive technologies for which individuals have access at their homes, independent living centers, or other facilities;
 (2)making polling places, including the path of travel, entrances, exits, and voting areas of each polling facility, accessible to individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters; and
 (3)providing solutions to problems of access to voting and elections for individuals with disabilities that are universally designed and provide the same opportunities for individuals with and without disabilities..
 (b)ReauthorizationSection 264(a) of such Act (52 U.S.C. 21024(a)) is amended by adding at the end the following new paragraph:
					
 (4)For fiscal year 2020 and each succeeding fiscal year, such sums as may be necessary to carry out this part..
 (c)Period of availability of fundsSection 264 of such Act (52 U.S.C. 21024) is amended— (1)in subsection (b), by striking Any amounts and inserting Except as provided in subsection (b), any amounts; and
 (2)by adding at the end the following new subsection:  (c)Return and transfer of certain funds (1)Deadline for obligation and expenditureIn the case of any amounts appropriated pursuant to the authority of subsection (a) for a payment to a State or unit of local government for fiscal year 2020 or any succeeding fiscal year, any portion of such amounts which have not been obligated or expended by the State or unit of local government prior to the expiration of the 4-year period which begins on the date the State or unit of local government first received the amounts shall be transferred to the Commission.
								(2)Reallocation of transferred amounts
 (A)In generalThe Commission shall use the amounts transferred under paragraph (1) to make payments on a pro rata basis to each covered payment recipient described in subparagraph (B), which may obligate and expend such payment for the purposes described in section 261(b) during the 1-year period which begins on the date of receipt.
 (B)Covered payment recipients describedIn subparagraph (A), a covered payment recipient is a State or unit of local government with respect to which— (i)amounts were appropriated pursuant to the authority of subsection (a); and
 (ii)no amounts were transferred to the Commission under paragraph (1).. IIIProhibiting Voter Caging 301.Voter caging and other questionable challenges prohibited (a)In GeneralChapter 29 of title 18, United States Code, as amended by section 171(a), is amended by adding at the end the following:
					
						613.Voter caging and other questionable challenges
 (a)DefinitionsIn this section— (1)the term voter caging document means—
 (A)a nonforwardable document that is returned to the sender or a third party as undelivered or undeliverable despite an attempt to deliver such document to the address of a registered voter or applicant; or
 (B)any document with instructions to an addressee that the document be returned to the sender or a third party but is not so returned, despite an attempt to deliver such document to the address of a registered voter or applicant, unless at least two Federal election cycles have passed since the date of the attempted delivery;
 (2)the term voter caging list means a list of individuals compiled from voter caging documents; and (3)the term unverified match list means a list produced by matching the information of registered voters or applicants for voter registration to a list of individuals who are ineligible to vote in the registrar’s jurisdiction, by virtue of death, conviction, change of address, or otherwise; unless one of the pieces of information matched includes a signature, photograph, or unique identifying number ensuring that the information from each source refers to the same individual.
 (b)Prohibition Against Voter CagingNo State or local election official shall prevent an individual from registering or voting in any election for Federal office, or permit in connection with any election for Federal office a formal challenge under State law to an individual’s registration status or eligibility to vote, if the basis for such decision is evidence consisting of—
 (1)a voter caging document or voter caging list; (2)an unverified match list;
 (3)an error or omission on any record or paper relating to any application, registration, or other act requisite to voting, if such error or omission is not material to an individual’s eligibility to vote under section 2004 of the Revised Statutes, as amended (52 U.S.C. 10101(a)(2)(B)); or
 (4)any other evidence so designated for purposes of this section by the Election Assistance Commission,
								except that the election official may use such evidence if it is corroborated by independent
 evidence of the individual’s ineligibility to register or vote.(c)Requirements for Challenges by Persons Other Than Election OfficialsNo person, other than a State or local election official, shall submit a formal challenge to an individual’s eligibility to register to vote in an election for Federal office or to vote in an election for Federal office unless that challenge is supported by personal knowledge regarding the grounds for ineligibility which is—
 (1)documented in writing; and (2)subject to an oath or attestation under penalty of perjury that the challenger has a good faith factual basis to believe that the individual who is the subject of the challenge is ineligible to register to vote or vote in that election, except a challenge which is based on the race, ethnicity, or national origin of the individual who is the subject of the challenge may not be considered to have a good faith factual basis for purposes of this paragraph.
 (d)Penalties for Knowing MisconductWhoever knowingly challenges the eligibility of one or more individuals to register or vote or knowingly causes the eligibility of such individuals to be challenged in violation of this section with the intent that one or more eligible voters be disqualified, shall be fined under this title or imprisoned not more than 1 year, or both, for each such violation. Each violation shall be a separate offense.
 (e)No Effect on Related LawsNothing in this section is intended to override the protections of the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) or to affect the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.)..
 (b)Clerical AmendmentThe table of sections for chapter 29 of title 18, United States Code, as amended by section 171(b), is amended by adding at the end the following:
					613. Voter caging and other questionable challenges..
				302.Development and adoption of best practices for preventing voter caging
 (a)Best practicesNot later than 180 days after the date of the enactment of this Act, the Election Assistance Commission shall develop and publish for the use of States recommendations for best practices to deter and prevent violations of section 613 of title 18, United States Code, as added by section 1201(a), including practices to provide for the posting of relevant information at polling places and voter registration agencies, the training of poll workers and election officials, and relevant educational measures. For purposes of this subsection, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
 (b)Inclusion in voting information requirementsSection 302(b)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)(2)), as amended by section 172(b), is amended—
 (1)by striking and at the end of subparagraph (F); (2)by striking the period at the end of subparagraph (G) and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (H)information relating to the prohibition against voter caging and other questionable challenges (as set forth in section 613 of title 18, United States Code), including information on how individuals may report allegations of violations of such prohibition..
					IVProhibiting Deceptive Practices and Preventing Voter Intimidation
 401.Short titleThis title may be cited as the Deceptive Practices and Voter Intimidation Prevention Act of 2019. 402.Prohibition on deceptive practices in Federal elections (a)ProhibitionSubsection (b) of section 2004 of the Revised Statutes (52 U.S.C. 10101(b)) is amended—
 (1)by striking No person and inserting the following:  (1)In generalNo person; and
 (2)by inserting at the end the following new paragraphs:  (2)False statements regarding Federal elections (A)ProhibitionNo person, whether acting under color of law or otherwise, shall, within 60 days before an election described in paragraph (5), by any means, including by means of written, electronic, or telephonic communications, communicate or cause to be communicated information described in subparagraph (B), or produce information described in subparagraph (B) with the intent that such information be communicated, if such person—
 (i)knows such information to be materially false; and (ii)has the intent to impede or prevent another person from exercising the right to vote in an election described in paragraph (5).
 (B)Information describedInformation is described in this subparagraph if such information is regarding— (i)the time, place, or manner of holding any election described in paragraph (5); or
 (ii)the qualifications for or restrictions on voter eligibility for any such election, including— (I)any criminal penalties associated with voting in any such election; or
 (II)information regarding a voter's registration status or eligibility. (3)False statements regarding public endorsements (A)ProhibitionNo person, whether acting under color of law or otherwise, shall, within 60 days before an election described in paragraph (5), by any means, including by means of written, electronic, or telephonic communications, communicate, or cause to be communicated, a materially false statement about an endorsement, if such person—
 (i)knows such statement to be false; and (ii)has the intent to impede or prevent another person from exercising the right to vote in an election described in paragraph (5).
 (B)Definition of materially falseFor purposes of subparagraph (A), a statement about an endorsement is materially false if, with respect to an upcoming election described in paragraph (5)— (i)the statement states that a specifically named person, political party, or organization has endorsed the election of a specific candidate for a Federal office described in such paragraph; and
 (ii)such person, political party, or organization has not endorsed the election of such candidate. (4)Hindering, interfering with, or preventing voting or registering to voteNo person, whether acting under color of law or otherwise, shall intentionally hinder, interfere with, or prevent another person from voting, registering to vote, or aiding another person to vote or register to vote in an election described in paragraph (5).
 (5)Election describedAn election described in this paragraph is any general, primary, run-off, or special election held solely or in part for the purpose of nominating or electing a candidate for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Commissioner from a Territory or possession..
					(b)Private right of action
 (1)In generalSubsection (c) of section 2004 of the Revised Statutes (52 U.S.C. 10101(c)) is amended— (A)by striking Whenever any person and inserting the following:
							
 (1)Whenever any person; and (B)by adding at the end the following new paragraph:
							
 (2)Any person aggrieved by a violation of subsection (b)(2), (b)(3), or (b)(4) may institute a civil action for preventive relief, including an application in a United States district court for a permanent or temporary injunction, restraining order, or other order. In any such action, the court, in its discretion, may allow the prevailing party a reasonable attorney’s fee as part of the costs..
						(2)Conforming amendments
 (A)Subsection (e) of section 2004 of the Revised Statutes (52 U.S.C. 10101(e)) is amended by striking subsection (c) and inserting subsection (c)(1). (B)Subsection (g) of section 2004 of the Revised Statutes (52 U.S.C. 10101(g)) is amended by striking subsection (c) and inserting subsection (c)(1).
						(c)Criminal penalties
 (1)Deceptive actsSection 594 of title 18, United States Code, is amended— (A)by striking Whoever and inserting the following:
							
 (a)IntimidationWhoever; (B)in subsection (a), as inserted by subparagraph (A), by striking at any election and inserting at any general, primary, run-off, or special election; and
 (C)by adding at the end the following new subsections:  (b)Deceptive acts (1)False statements regarding Federal elections (A)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, within 60 days before an election described in subsection (e), by any means, including by means of written, electronic, or telephonic communications, to communicate or cause to be communicated information described in subparagraph (B), or produce information described in subparagraph (B) with the intent that such information be communicated, if such person—
 (i)knows such information to be materially false; and (ii)has the intent to mislead voters, or the intent to impede or prevent another person from exercising the right to vote in an election described in subsection (e).
 (B)Information describedInformation is described in this subparagraph if such information is regarding— (i)the time or place of holding any election described in subsection (e); or
 (ii)the qualifications for or restrictions on voter eligibility for any such election, including— (I)any criminal penalties associated with voting in any such election; or
 (II)information regarding a voter's registration status or eligibility. (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both.
									(c)Hindering, interfering with, or preventing voting or registering To vote
 (1)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, to corruptly hinder, interfere with, or prevent another person from voting, registering to vote, or aiding another person to vote or register to vote in an election described in subsection (e).
 (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both.
 (d)AttemptAny person who attempts to commit any offense described in subsection (a), (b)(1), or (c)(1) shall be subject to the same penalties as those prescribed for the offense that the person attempted to commit.
 (e)Election describedAn election described in this subsection is any general, primary, run-off, or special election held solely or in part for the purpose of nominating or electing a candidate for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Commissioner from a Territory or possession..
 (2)Modification of penalty for voter intimidationSection 594(a) of title 18, United States Code, as amended by paragraph (1), is amended by striking fined under this title or imprisoned not more than one year and inserting fined not more than $100,000, imprisoned for not more than 5 years. (3)Sentencing guidelines (A)Review and amendmentNot later than 180 days after the date of enactment of this Act, the United States Sentencing Commission, pursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to persons convicted of any offense under section 594 of title 18, United States Code, as amended by this section.
 (B)AuthorizationThe United States Sentencing Commission may amend the Federal Sentencing Guidelines in accordance with the procedures set forth in section 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had not expired.
 (4)Payments for refraining from votingSubsection (c) of section 11 of the Voting Rights Act of 1965 (52 U.S.C. 10307) is amended by striking either for registration to vote or for voting and inserting for registration to vote, for voting, or for not voting.
					403.Corrective action
				(a)Corrective action
 (1)In generalIf the Attorney General receives a credible report that materially false information has been or is being communicated in violation of paragraphs (2) and (3) of section 2004(b) of the Revised Statutes (52 U.S.C. 10101(b)), as added by section 1302(a), and if the Attorney General determines that State and local election officials have not taken adequate steps to promptly communicate accurate information to correct the materially false information, the Attorney General shall, pursuant to the written procedures and standards under subsection (b), communicate to the public, by any means, including by means of written, electronic, or telephonic communications, accurate information designed to correct the materially false information.
 (2)Communication of corrective informationAny information communicated by the Attorney General under paragraph (1)— (A)shall—
 (i)be accurate and objective; (ii)consist of only the information necessary to correct the materially false information that has been or is being communicated; and
 (iii)to the extent practicable, be by a means that the Attorney General determines will reach the persons to whom the materially false information has been or is being communicated; and
 (B)shall not be designed to favor or disfavor any particular candidate, organization, or political party.
						(b)Written procedures and standards for taking corrective action
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall publish written procedures and standards for determining when and how corrective action will be taken under this section.
 (2)Inclusion of appropriate deadlinesThe procedures and standards under paragraph (1) shall include appropriate deadlines, based in part on the number of days remaining before the upcoming election.
 (3)ConsultationIn developing the procedures and standards under paragraph (1), the Attorney General shall consult with the Election Assistance Commission, State and local election officials, civil rights organizations, voting rights groups, voter protection groups, and other interested community organizations.
 (c)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as may be necessary to carry out this title.
				404.Reports to Congress
 (a)In generalNot later than 180 days after each general election for Federal office, the Attorney General shall submit to Congress a report compiling all allegations received by the Attorney General of deceptive practices described in paragraphs (2), (3), and (4) of section 2004(b) of the Revised Statutes (52 U.S.C. 10101(b)), as added by section 1302(a), relating to the general election for Federal office and any primary, run-off, or a special election for Federal office held in the 2 years preceding the general election.
				(b)Contents
 (1)In generalEach report submitted under subsection (a) shall include— (A)a description of each allegation of a deceptive practice described in subsection (a), including the geographic location, racial and ethnic composition, and language minority-group membership of the persons toward whom the alleged deceptive practice was directed;
 (B)the status of the investigation of each allegation described in subparagraph (A); (C)a description of each corrective action taken by the Attorney General under section 4(a) in response to an allegation described in subparagraph (A);
 (D)a description of each referral of an allegation described in subparagraph (A) to other Federal, State, or local agencies;
 (E)to the extent information is available, a description of any civil action instituted under section 2004(c)(2) of the Revised Statutes (52 U.S.C. 10101(c)(2)), as added by section 1302(b), in connection with an allegation described in subparagraph (A); and
 (F)a description of any criminal prosecution instituted under section 594 of title 18, United States Code, as amended by section 402(c), in connection with the receipt of an allegation described in subparagraph (A) by the Attorney General.
						(2)Exclusion of certain information
 (A)In generalThe Attorney General shall not include in a report submitted under subsection (a) any information protected from disclosure by rule 6(e) of the Federal Rules of Criminal Procedure or any Federal criminal statute.
 (B)Exclusion of certain other informationThe Attorney General may determine that the following information shall not be included in a report submitted under subsection (a):
 (i)Any information that is privileged. (ii)Any information concerning an ongoing investigation.
 (iii)Any information concerning a criminal or civil proceeding conducted under seal. (iv)Any other nonpublic information that the Attorney General determines the disclosure of which could reasonably be expected to infringe on the rights of any individual or adversely affect the integrity of a pending or future criminal investigation.
 (c)Report made publicOn the date that the Attorney General submits the report under subsection (a), the Attorney General shall also make the report publicly available through the Internet and other appropriate means.
				VDemocracy Restoration
 501.Short titleThis title may be cited as the Democracy Restoration Act of 2019. 502.Rights of citizensThe right of an individual who is a citizen of the United States to vote in any election for Federal office shall not be denied or abridged because that individual has been convicted of a criminal offense unless such individual is serving a felony sentence in a correctional institution or facility at the time of the election.
			503.Enforcement
 (a)Attorney generalThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is necessary to remedy a violation of this title.
				(b)Private right of action
 (1)In generalA person who is aggrieved by a violation of this title may provide written notice of the violation to the chief election official of the State involved.
 (2)ReliefExcept as provided in paragraph (3), if the violation is not corrected within 90 days after receipt of a notice under paragraph (1), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation.
 (3)ExceptionIf the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State under paragraph (1) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation.
					504.Notification of restoration of voting rights
				(a)State notification
 (1)NotificationOn the date determined under paragraph (2), each State shall notify in writing any individual who has been convicted of a criminal offense under the law of that State that such individual has the right to vote in an election for Federal office pursuant to the Democracy Restoration Act of 2019 and may register to vote in any such election.
					(2)Date of notification
 (A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given on the date on which the individual—
 (i)is sentenced to serve only a term of probation; or (ii)is released from the custody of that State (other than to the custody of another State or the Federal Government to serve a term of imprisonment for a felony conviction).
 (B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a State court.
						(b)Federal notification
 (1)NotificationAny individual who has been convicted of a criminal offense under Federal law shall be notified in accordance with paragraph (2) that such individual has the right to vote in an election for Federal office pursuant to the Democracy Restoration Act of 2019 and may register to vote in any such election.
					(2)Date of notification
 (A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given—
 (i)in the case of an individual who is sentenced to serve only a term of probation, by the Assistant Director for the Office of Probation and Pretrial Services of the Administrative Office of the United States Courts on the date on which the individual is sentenced; or
 (ii)in the case of any individual committed to the custody of the Bureau of Prisons, by the Director of the Bureau of Prisons, during the period beginning on the date that is 6 months before such individual is released and ending on the date such individual is released from the custody of the Bureau of Prisons.
 (B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a court established by an Act of Congress.
 505.DefinitionsFor purposes of this title: (1)Correctional institution or facilityThe term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of individuals convicted of criminal offenses, whether publicly or privately operated, except that such term does not include any residential community treatment center (or similar public or private facility).
 (2)ElectionThe term election means— (A)a general, special, primary, or runoff election;
 (B)a convention or caucus of a political party held to nominate a candidate; (C)a primary election held for the selection of delegates to a national nominating convention of a political party; or
 (D)a primary election held for the expression of a preference for the nomination of persons for election to the office of President.
 (3)Federal officeThe term Federal office means the office of President or Vice President of the United States, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress of the United States.
 (4)ProbationThe term probation means probation, imposed by a Federal, State, or local court, with or without a condition on the individual involved concerning—
 (A)the individual’s freedom of movement; (B)the payment of damages by the individual;
 (C)periodic reporting by the individual to an officer of the court; or (D)supervision of the individual by an officer of the court.
					506.Relation to other laws
 (a)State laws relating to voting rightsNothing in this title be construed to prohibit the States from enacting any State law which affords the right to vote in any election for Federal office on terms less restrictive than those established by this title.
 (b)Certain Federal ActsThe rights and remedies established by this title are in addition to all other rights and remedies provided by law, and neither rights and remedies established by this Act shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) or the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.).
 507.Federal prison fundsNo State, unit of local government, or other person may receive or use, to construct or otherwise improve a prison, jail, or other place of incarceration, any Federal funds unless that person has in effect a program under which each individual incarcerated in that person’s jurisdiction who is a citizen of the United States is notified, upon release from such incarceration, of that individual’s rights under section 502.
 508.Effective dateThis title shall apply to citizens of the United States voting in any election for Federal office held after the date of the enactment of this Act.
			VIPromoting Accuracy, Integrity, and Security Through Voter-Verified Permanent Paper Ballot
 601.Short titleThis title may be cited as the Voter Confidence and Increased Accessibility Act of 2019. 602.Paper ballot and manual counting requirements (a)In generalSection 301(a)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(2)) is amended to read as follows:
					
						(2)Paper ballot requirement
							(A)Voter-verified paper ballots
 (i)Paper ballot requirement(I)The voting system shall require the use of an individual, durable, voter-verified, paper ballot of the voter’s vote that shall be marked and made available for inspection and verification by the voter before the voter’s vote is cast and counted, and which shall be counted by hand or read by an optical character recognition device or other counting device. For purposes of this subclause, the term individual, durable, voter-verified, paper ballot means a paper ballot marked by the voter by hand or a paper ballot marked through the use of a nontabulating ballot marking device or system, so long as the voter shall have the option to mark his or her ballot by hand.
 (II)The voting system shall provide the voter with an opportunity to correct any error on the paper ballot before the permanent voter-verified paper ballot is preserved in accordance with clause (ii).
 (III)The voting system shall not preserve the voter-verified paper ballots in any manner that makes it possible, at any time after the ballot has been cast, to associate a voter with the record of the voter’s vote without the voter’s consent.
 (ii)Preservation as official recordThe individual, durable, voter-verified, paper ballot used in accordance with clause (i) shall constitute the official ballot and shall be preserved and used as the official ballot for purposes of any recount or audit conducted with respect to any election for Federal office in which the voting system is used.
 (iii)Manual counting requirements for recounts and audits(I)Each paper ballot used pursuant to clause (i) shall be suitable for a manual audit, and shall be counted by hand in any recount or audit conducted with respect to any election for Federal office.
 (II)In the event of any inconsistencies or irregularities between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to clause (i), and subject to subparagraph (B), the individual, durable, voter-verified, paper ballots shall be the true and correct record of the votes cast.
 (iv)Application to all ballotsThe requirements of this subparagraph shall apply to all ballots cast in elections for Federal office, including ballots cast by absent uniformed services voters and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act and other absentee voters.
								(B)Special rule for treatment of disputes when paper ballots have been shown to be compromised
 (i)In generalIn the event that— (I)there is any inconsistency between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to subparagraph (A)(i) with respect to any election for Federal office; and
 (II)it is demonstrated by clear and convincing evidence (as determined in accordance with the applicable standards in the jurisdiction involved) in any recount, audit, or contest of the result of the election that the paper ballots have been compromised (by damage or mischief or otherwise) and that a sufficient number of the ballots have been so compromised that the result of the election could be changed,
									the determination of the appropriate remedy with respect to the election shall be made in
			 accordance with applicable State law, except that the electronic tally
			 shall not be used as the exclusive basis for determining the official
 certified result.(ii)Rule for consideration of ballots associated with each voting machineFor purposes of clause (i), only the paper ballots deemed compromised, if any, shall be considered in the calculation of whether or not the result of the election could be changed due to the compromised paper ballots..
 (b)Conforming amendment clarifying applicability of alternative language accessibilitySection 301(a)(4) of such Act (52 U.S.C. 21081(a)(4)) is amended by inserting (including the paper ballots required to be used under paragraph (2)) after voting system. (c)Other conforming amendmentsSection 301(a)(1) of such Act (52 U.S.C. 21081(a)(1)) is amended—
 (1)in subparagraph (A)(i), by striking counted and inserting counted, in accordance with paragraphs (2) and (3); (2)in subparagraph (A)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3);
 (3)in subparagraph (A)(iii), by striking counted each place it appears and inserting counted, in accordance with paragraphs (2) and (3); and (4)in subparagraph (B)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3).
					603.Accessibility and ballot verification for individuals with disabilities
 (a)In generalSection 301(a)(3)(B) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(3)(B)) is amended to read as follows:
					
 (B)(i)ensure that individuals with disabilities and others are given an equivalent opportunity to vote, including with privacy and independence, in a manner that produces a voter-verified paper ballot as for other voters;
 (ii)satisfy the requirement of subparagraph (A) through the use of at least one voting system equipped for individuals with disabilities, including nonvisual and enhanced visual accessibility for the blind and visually impaired, and nonmanual and enhanced manual accessibility for the mobility and dexterity impaired, at each polling place; and
 (iii)meet the requirements of subparagraph (A) and paragraph (2)(A) by using a system that— (I)allows the voter to privately and independently verify the permanent paper ballot through the presentation, in accessible form, of the printed or marked vote selections from the same printed or marked information that would be used for any vote counting or auditing; and
 (II)allows the voter to privately and independently verify and cast the permanent paper ballot without requiring the voter to manually handle the paper ballot..
				(b)Specific requirement of study, testing, and development of accessible paper ballot verification
			 mechanisms
 (1)Study and reportingSubtitle C of title II of such Act (52 U.S.C. 21081 et seq.) is amended— (A)by redesignating section 247 as section 248; and
 (B)by inserting after section 246 the following new section:  247.Study and report on accessible paper ballot verification mechanisms (a)Study and reportThe Director of the National Science Foundation shall make grants to not fewer than 3 eligible entities to study, test, and develop accessible paper ballot voting, verification, and casting mechanisms and devices and best practices to enhance the accessibility of paper ballot voting and verification mechanisms for individuals with disabilities, for voters whose primary language is not English, and for voters with difficulties in literacy, including best practices for the mechanisms themselves and the processes through which the mechanisms are used.
 (b)EligibilityAn entity is eligible to receive a grant under this part if it submits to the Director (at such time and in such form as the Director may require) an application containing—
 (1)certifications that the entity shall specifically investigate enhanced methods or devices, including non-electronic devices, that will assist such individuals and voters in marking voter-verified paper ballots and presenting or transmitting the information printed or marked on such ballots back to such individuals and voters, and casting such ballots;
 (2)a certification that the entity shall complete the activities carried out with the grant not later than December 31, 2020; and
 (3)such other information and certifications as the Director may require. (c)Availability of technologyAny technology developed with the grants made under this section shall be treated as non-proprietary and shall be made available to the public, including to manufacturers of voting systems.
 (d)Coordination with grants for technology improvementsThe Director shall carry out this section so that the activities carried out with the grants made under subsection (a) are coordinated with the research conducted under the grant program carried out by the Commission under section 271, to the extent that the Director and Commission determine necessary to provide for the advancement of accessible voting technology.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (a) $5,000,000, to remain available until expended..
 (2)Clerical amendmentThe table of contents of such Act is amended— (A)by redesignating the item relating to section 247 as relating to section 248; and
 (B)by inserting after the item relating to section 246 the following new item: Sec. 247. Study and report on accessible paper ballot verification mechanisms.. (c)Clarification of accessibility standards under voluntary voting system guidanceIn adopting any voluntary guidance under subtitle B of title III of the Help America Vote Act with respect to the accessibility of the paper ballot verification requirements for individuals with disabilities, the Election Assistance Commission shall include and apply the same accessibility standards applicable under the voluntary guidance adopted for accessible voting systems under such subtitle.
				(d)Permitting use of funds for protection and advocacy systems To support actions To enforce
 election-Related disability accessSection 292(a) of the Help America Vote Act of 2002 (52 U.S.C. 21062(a)) is amended by striking ; except that and all that follows and inserting a period. 604.Durability and readability requirements for ballotsSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)) is amended by adding at the end the following new paragraph:
				
					(7)Durability and readability requirements for ballots
						(A)Durability requirements for paper ballots
 (i)In generalAll voter-verified paper ballots required to be used under this Act shall be marked or printed on durable paper.
 (ii)DefinitionFor purposes of this Act, paper is durable if it is capable of withstanding multiple counts and recounts by hand without compromising the fundamental integrity of the ballots, and capable of retaining the information marked or printed on them for the full duration of a retention and preservation period of 22 months.
 (B)Readability requirements for paper ballots marked by ballot marking deviceAll voter-verified paper ballots completed by the voter through the use of a ballot marking device shall be clearly readable by the voter without assistance (other than eyeglasses or other personal vision enhancing devices) and by an optical character recognition device or other device equipped for individuals with disabilities..
 605.Effective date for new requirementsSection 301(d) of the Help America Vote Act of 2002 (52 U.S.C. 21081(d)) is amended to read as follows:
				
					(d)Effective Date
 (1)In generalExcept as provided in paragraph (2), each State and jurisdiction shall be required to comply with the requirements of this section on and after January 1, 2006.
						(2)Special rule for certain requirements
 (A)In generalExcept as provided in subparagraphs (B) and (C), the requirements of this section which are first imposed on a State and jurisdiction pursuant to the amendments made by the Voter Confidence and Increased Accessibility Act of 2019 shall apply with respect to voting systems used for any election for Federal office held in 2024 or any succeeding year.
							(B)Delay for jurisdictions using certain paper record printers or certain systems using or producing
			 voter-verifiable paper records in 2022
 (i)DelayIn the case of a jurisdiction described in clause (ii), subparagraph (A) shall apply to a voting system in the jurisdiction as if the reference in such subparagraph to 2024 were a reference to 2026, but only with respect to the following requirements of this section:
 (I)Paragraph (2)(A)(i)(I) of subsection (a) (relating to the use of voter-marked paper ballots). (II)Paragraph (3)(B)(ii)(I) and (II) of subsection (a) (relating to access to verification from and casting of the durable paper ballot).
 (III)Paragraph (7) of subsection (a) (relating to durability and readability requirements for ballots). (ii)Jurisdictions describedA jurisdiction described in this clause is a jurisdiction—
 (I)which used voter verifiable paper record printers attached to direct recording electronic voting machines, or which used other voting systems that used or produced paper records of the vote verifiable by voters but that are not in compliance with paragraphs (2)(A)(i)(I), (3)(B)(iii)(I) and (II), and (7) of subsection (a) (as amended or added by the Voter Confidence and Increased Accessibility Act of 2019), for the administration of the regularly scheduled general election for Federal office held in November 2022; and
 (II)which will continue to use such printers or systems for the administration of elections for Federal office held in years before 2024.
									(iii)Mandatory availability of paper ballots at polling places using grandfathered printers and systems
 (I)Requiring ballots to be offered and providedThe appropriate election official at each polling place that uses a printer or system described in clause (ii)(I) for the administration of elections for Federal office shall offer each individual who is eligible to cast a vote in the election at the polling place the opportunity to cast the vote using a blank pre-printed paper ballot which the individual may mark by hand and which is not produced by the direct recording electronic voting machine or other such system. The official shall provide the individual with the ballot and the supplies necessary to mark the ballot, and shall ensure (to the greatest extent practicable) that the waiting period for the individual to cast a vote is the lesser of 30 minutes or the average waiting period for an individual who does not agree to cast the vote using such a paper ballot under this clause.
 (II)Treatment of ballotAny paper ballot which is cast by an individual under this clause shall be counted and otherwise treated as a regular ballot for all purposes (including by incorporating it into the final unofficial vote count (as defined by the State) for the precinct) and not as a provisional ballot, unless the individual casting the ballot would have otherwise been required to cast a provisional ballot.
 (III)Posting of noticeThe appropriate election official shall ensure there is prominently displayed at each polling place a notice that describes the obligation of the official to offer individuals the opportunity to cast votes using a pre-printed blank paper ballot.
 (IV)Training of election officialsThe chief State election official shall ensure that election officials at polling places in the State are aware of the requirements of this clause, including the requirement to display a notice under subclause (III), and are aware that it is a violation of the requirements of this title for an election official to fail to offer an individual the opportunity to cast a vote using a blank pre-printed paper ballot.
 (V)Period of applicabilityThe requirements of this clause apply only during the period in which the delay is in effect under clause (i).
 (C)Special rule for jurisdictions using certain nontabulating ballot marking devicesIn the case of a jurisdiction which uses a nontabulating ballot marking device which automatically deposits the ballot into a privacy sleeve, subparagraph (A) shall apply to a voting system in the jurisdiction as if the reference in such subparagraph to any election for Federal office held in 2024 or any succeeding year were a reference to elections for Federal office occurring held in 2026 or each succeeding year, but only with respect to paragraph (3)(B)(iii)(II) of subsection (a) (relating to nonmanual casting of the durable paper ballot)..
 606.Clarification of ability of States to use election administration payments to meet requirementsNothing in the amendments made by this title or in any provision of the Help America Vote Act of 2002 may be construed to prohibit a State from using any payment made under title I of such Act (52 U.S.C. 20901 et seq.) or part 1 of subtitle D of title II of such Act (52 U.S.C. 21001 et seq.) to comply with the requirements of the amendments made by this title.
			VIIProvisional Ballots
			701.Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory
			 standards
 (a)In generalSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082) is amended— (1)by redesignating subsection (d) as subsection (f); and
 (2)by inserting after subsection (c) the following new subsections:  (d)Statewide counting of provisional ballots (1)In generalFor purposes of subsection (a)(4), notwithstanding the precinct or polling place at which a provisional ballot is cast within the State, the appropriate election official shall count each vote on such ballot for each election in which the individual who cast such ballot is eligible to vote.
 (2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2020. (e)Uniform and nondiscriminatory standards (1)In generalConsistent with the requirements of this section, each State shall establish uniform and nondiscriminatory standards for the issuance, handling, and counting of provisional ballots.
 (2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2020.. (b)Conforming amendmentSection 302(f) of such Act (52 U.S.C. 21082(f)), as redesignated by subsection (a), is amended by striking Each State and inserting Except as provided in subsections (d)(2) and (e)(2), each State.
				VIIIEarly Voting
			801.Early voting
 (a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 131(a) and section 201(a), is amended—
 (1)by redesignating sections 306 and 307 as sections 307 and 308; and (2)by inserting after section 305 the following new section:
						
							306.Early voting
								(a)Requiring Voting Prior to Date of Election
 (1)In generalEach State shall allow individuals to vote in an election for Federal office during an early voting period which occurs prior to the date of the election, in the same manner as voting is allowed on such date.
 (2)Length of periodThe early voting period required under this subsection with respect to an election shall consist of a period of consecutive days (including weekends) which begins on the 15th day before the date of the election (or, at the option of the State, on a day prior to the 15th day before the date of the election) and ends on the date of the election.
 (b)Minimum early voting requirementsEach polling place which allows voting during an early voting period under subsection (a) shall— (1)allow such voting for no less than 4 hours on each day, except that the polling place may allow such voting for fewer than 4 hours on Sundays; and
 (2)have uniform hours each day for which such voting occurs. (c)Location of polling places near public transportationTo the greatest extent practicable, a State shall ensure that each polling place which allows voting during an early voting period under subsection (a) is located within walking distance of a stop on a public transportation route.
								(d)Standards
 (1)In generalThe Commission shall issue standards for the administration of voting prior to the day scheduled for a Federal election. Such standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs.
 (2)DeviationThe standards described in paragraph (1) shall permit States, upon providing adequate public notice, to deviate from any requirement in the case of unforeseen circumstances such as a natural disaster, terrorist attack, or a change in voter turnout.
 (e)Effective dateThis section shall apply with respect to elections held on or after January 1, 2020.. (b)Conforming amendment relating to issuance of voluntary guidance by election assistance commissionSection 311(b) of such Act (52 U.S.C. 21101(b)), as amended by section 201(b), is amended—
 (1)by striking and at the end of paragraph (3); (2)by striking the period at the end of paragraph (4) and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (5)in the case of the recommendations with respect to section 306, June 30, 2020..
 (c)Clerical amendmentThe table of contents of such Act, as amended by section 131(c) and section 201(c), is amended— (1)by redesignating the items relating to sections 306 and 307 as relating to sections 307 and 308; and
 (2)by inserting after the item relating to section 305 the following new item: Sec. 306. Early voting. . IXVoting by Mail 901.Voting by mail (a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 131(a), section 201(a), and section 801(a), is amended—
 (1)by redesignating sections 307 and 308 as sections 308 and 309; and (2)by inserting after section 306 the following new section:
						
							307.Promoting ability of voters to vote by mail
 (a)In GeneralIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by absentee ballot by mail, except as required under subsection (b) and except to the extent that the State imposes a deadline for requesting the ballot and related voting materials from the appropriate State or local election official and for returning the ballot to the appropriate State or local election official.
 (b)Requiring signature verificationA State may not accept and process an absentee ballot submitted by any individual with respect to an election for Federal office unless the State verifies the identification of the individual by comparing the individual’s signature on the absentee ballot with the individual’s signature on the official list of registered voters in the State, in accordance with such procedures as the State may adopt.
 (c)Deadline for providing balloting materialsIf an individual requests to vote by absentee ballot in an election for Federal office, the appropriate State or local election official shall ensure that the ballot and relating voting materials are transmitted to the individual—
 (1)not later than 2 weeks before the date of the election; or (2)in the case of a State which imposes a deadline for requesting an absentee ballot and related voting materials which is less than 2 weeks before the date of the election, as expeditiously as possible.
 (d)Accessibility for individuals with disabilitiesConsistent with section 305, the State shall ensure that all absentee ballots and related voting materials in elections for Federal office are accessible to individuals with disabilities in a manner that provides the same opportunity for access and participation (including with privacy and independence) as for other voters.
 (e)Uniform deadline for acceptance of mailed ballotsIf a ballot submitted by an individual by mail with respect to an election for Federal office in a State is postmarked on or before the date of the election, the State may not refuse to accept or process the ballot on the grounds that the individual did not meet a deadline for returning the ballot to the appropriate State or local election official.
 (f)No effect on ballots submitted by absent military and overseas votersNothing in this section may be construed to affect the treatment of any ballot submitted by an individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).
 (g)Effective dateThis section shall apply with respect to elections held on or after January 1, 2020.. (b)Conforming amendment relating to issuance of voluntary guidance by election assistance commissionSection 311(b) of such Act (52 U.S.C. 21101(b)), as amended by section 201(b) and section 801(b), is amended—
 (1)by striking and at the end of paragraph (4); (2)by striking the period at the end of paragraph (5) and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (6)in the case of the recommendations with respect to section 307, June 30, 2020..
 (c)Clerical amendmentThe table of contents of such Act, as amended by section 131(c), section 201(c), and section 801(c), is amended—
 (1)by redesignating the items relating to sections 307 and 308 as relating to sections 308 and 309; and
 (2)by inserting after the item relating to section 306 the following new item: Sec. 307. Promoting ability of voters to vote by mail.. XAbsent Uniformed Services Voters and Overseas Voters 1001.Extending guarantee of residency for voting purposes to family members of absent military personnelSection 705 of the Servicemembers Civil Relief Act (50 U.S.C. 4025) is amended—
 (1)in the heading, by striking spouses and inserting family members; and (2)by amending subsection (b) to read as follows:
					
 (b)Family membersFor the purposes of voting for in any election for any Federal office (as defined in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101)) or any State or local office, a spouse, domestic partner, or dependent of a person who is absent from a State in compliance with military or naval orders shall not, solely by reason of that person’s absence and without regard to whether or not such family member is accompanying that person—
 (1)be deemed to have lost a residence or domicile in that State, without regard to whether or not the person intends to return to that State;
 (2)be deemed to have acquired a residence or domicile in any other State; or (3)be deemed to have become a resident in or a resident of any other State..
 1002.Pre-election reports on availability and transmission of absentee ballotsSection 102(c) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302(c)) is amended to read as follows:
				
					(c)Reports on Availability, transmission, and receipt of absentee ballots
 (1)Pre-election report on absentee ballot availabilityNot later than 55 days before any regularly scheduled general election for Federal office, each State shall submit a report to the Attorney General, the Election Assistance Commission (hereafter in this subsection referred to as the Commission), and the Presidential Designee, and make that report publicly available that same day, certifying that absentee ballots for the election are or will be available for transmission to absent uniformed services voters and overseas voters by not later than 45 days before the election. The report shall be in a form prescribed jointly by the Attorney General and the Commission and shall require the State to certify specific information about ballot availability from each unit of local government which will administer the election.
 (2)Pre-election report on absentee ballot transmissionNot later than 43 days before any regularly scheduled general election for Federal office, each State shall submit a report to the Attorney General, the Commission, and the Presidential Designee, and make that report publicly available that same day, certifying whether all absentee ballots have been transmitted by not later than 45 days before the election to all qualified absent uniformed services and overseas voters whose requests were received at least 45 days before the election. The report shall be in a form prescribed jointly by the Attorney General and the Commission, and shall require the State to certify specific information about ballot transmission, including the total numbers of ballot requests received and ballots transmitted, from each unit of local government which will administer the election.
 (3)Post-election report on number of absentee ballots transmitted and receivedNot later than 90 days after the date of each regularly scheduled general election for Federal office, each State and unit of local government which administered the election shall (through the State, in the case of a unit of local government) submit a report to the Attorney General, the Commission, and the Presidential Designee on the combined number of absentee ballots transmitted to absent uniformed services voters and overseas voters for the election and the combined number of such ballots which were returned by such voters and cast in the election, and shall make such report available to the general public that same day..
			1003.Enforcement
 (a)Availability of civil penalties and private rights of actionSection 105 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20307) is amended to read as follows:
					
						105.Enforcement
							(a)Action by Attorney General
 (1)In generalThe Attorney General may bring civil action in an appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this title.
 (2)PenaltyIn a civil action brought under paragraph (1), if the court finds that the State violated any provision of this title, it may, to vindicate the public interest, assess a civil penalty against the State—
 (A)in an amount not to exceed $110,000 for each such violation, in the case of a first violation; or (B)in an amount not to exceed $220,000 for each such violation, for any subsequent violation.
 (3)Report to CongressNot later than December 31 of each year, the Attorney General shall submit to Congress an annual report on any civil action brought under paragraph (1) during the preceding year.
 (b)Private right of actionA person who is aggrieved by a State's violation of this title may bring a civil action in an appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this title.
 (c)State as only necessary defendantIn any action brought under this section, the only necessary party defendant is the State, and it shall not be a defense to any such action that a local election official or a unit of local government is not named as a defendant, notwithstanding that a State has exercised the authority described in section 576 of the Military and Overseas Voter Empowerment Act to delegate to another jurisdiction in the State any duty or responsibility which is the subject of an action brought under this section..
 (b)Effective dateThe amendments made by this section shall apply with respect to violations alleged to have occurred on or after the date of the enactment of this Act.
				1004.Revisions to 45-day absentee ballot transmission rule
				(a)Repeal of waiver authority
 (1)In generalSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302) is amended by striking subsection (g).
 (2)Conforming amendmentSection 102(a)(8)(A) of such Act (52 U.S.C. 20302(a)(8)(A)) is amended by striking except as provided in subsection (g),. (b)Requiring use of express delivery in case of failure To meet requirementSection 102 of such Act (52 U.S.C. 20302), as amended by subsection (a), is amended by inserting after subsection (f) the following new subsection:
					
						(g)Requiring use of express delivery in case of failure To transmit ballots within deadlines
 (1)Transmission of ballot by express deliveryIf a State fails to meet the requirement of subsection (a)(8)(A) to transmit a validly requested absentee ballot to an absent uniformed services voter or overseas voter not later than 45 days before the election (in the case in which the request is received at least 45 days before the election)—
 (A)the State shall transmit the ballot to the voter by express delivery; or (B)in the case of a voter who has designated that absentee ballots be transmitted electronically in accordance with subsection (f)(1), the State shall transmit the ballot to the voter electronically.
 (2)Special rule for transmission fewer than 40 days before the electionIf, in carrying out paragraph (1), a State transmits an absentee ballot to an absent uniformed services voter or overseas voter fewer than 40 days before the election, the State shall enable the ballot to be returned by the voter by express delivery, except that in the case of an absentee ballot of an absent uniformed services voter for a regularly scheduled general election for Federal office, the State may satisfy the requirement of this paragraph by notifying the voter of the procedures for the collection and delivery of such ballots under section 103A..
 (c)Clarification of treatment of weekendsSection 102(a)(8)(A) of such Act (52 U.S.C. 20302(a)(8)(A)) is amended by striking the election; and inserting the following: the election (or, if the 45th day preceding the election is a weekend or legal public holiday, not later than the most recent weekday which precedes such 45th day and which is not a legal public holiday, but only if the request is received by at least such most recent weekday);.
				1005.Use of single absentee ballot application for subsequent elections
 (a)In generalSection 104 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20306) is amended to read as follows:
					
						104.Use of single application for subsequent elections
 (a)In generalIf a State accepts and processes an official post card form (prescribed under section 101) submitted by an absent uniformed services voter or overseas voter for simultaneous voter registration and absentee ballot application (in accordance with section 102(a)(4)) and the voter requests that the application be considered an application for an absentee ballot for each subsequent election for Federal office held in the State through the next regularly scheduled general election for Federal office (including any runoff elections which may occur as a result of the outcome of such general election), the State shall provide an absentee ballot to the voter for each such subsequent election.
 (b)Exception for voters changing registrationSubsection (a) shall not apply with respect to a voter registered to vote in a State for any election held after the voter notifies the State that the voter no longer wishes to be registered to vote in the State or after the State determines that the voter has registered to vote in another State or is otherwise no longer eligible to vote in the State.
 (c)Prohibition of refusal of application on grounds of early submissionA State may not refuse to accept or to process, with respect to any election for Federal office, any otherwise valid voter registration application or absentee ballot application (including the postcard form prescribed under section 101) submitted by an absent uniformed services voter or overseas voter on the grounds that the voter submitted the application before the first date on which the State otherwise accepts or processes such applications for that election which are submitted by absentee voters who are not members of the uniformed services or overseas citizens..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to voter registration and absentee ballot applications which are submitted to a State or local election official on or after the date of the enactment of this Act.
 1006.Effective dateThe amendments made by this title shall apply with respect to elections occurring on or after January 1, 2020.
			XIPoll Worker Recruitment and Training
			1101.Leave to serve as a poll worker for Federal employees
 (a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by inserting after section 6329c the following:
					
						6329d.Absence in connection with serving as a poll worker
 (a)In generalAn employee in or under an Executive agency is entitled to leave, without loss of or reduction in pay, leave to which otherwise entitled, credit for time or service, or performance or efficiency rating, not to exceed 6 days in a leave year, in order—
 (1)to provide election administration assistance to a State or unit of local government at a polling place on the date of any election for public office; or
 (2)to receive any training without which such employee would be ineligible to provide such assistance. (b)RegulationsThe Director of the Office of Personnel Management may prescribe regulations for the administration of this section, including regulations setting forth the terms and conditions of the election administration assistance an employee may provide for purposes of subsection (a)..
 (b)Clerical amendmentThe table of sections for chapter 63 of title 5, United States Code, is amended by inserting after the item relating to section 6329c the following:
					6329d. Absence in connection with serving as a poll worker. .
				1102.Grants to States for poll worker recruitment and training
				(a)Grants by Election Assistance Commission
 (1)In generalThe Election Assistance Commission (hereafter referred to as the Commission) shall make a grant to each eligible State for recruiting and training individuals to serve as poll workers on dates of elections for public office.
 (2)Use of Commission materialsIn carrying out activities with a grant provided under this section, the recipient of the grant shall use the manual prepared by the Commission on successful practices for poll worker recruiting, training and retention as an interactive training tool, and shall develop training programs with the participation and input of experts in adult learning.
					(b)Requirements for Eligibility
 (1)ApplicationEach State that desires to receive a payment under this section shall submit an application for the payment to the Commission at such time and in such manner and containing such information as the Commission shall require.
 (2)Contents of ApplicationEach application submitted under paragraph (1) shall— (A)describe the activities for which assistance under this section is sought;
 (B)provide assurances that the funds provided under this section will be used to supplement and not supplant other funds used to carry out the activities;
 (C)provide assurances that the State will furnish the Commission with information on the number of individuals who served as poll workers after recruitment and training with the funds provided under this section; and
 (D)provide such additional information and certifications as the Commission determines to be essential to ensure compliance with the requirements of this section.
						(c)Amount of Grant
 (1)In generalThe amount of a grant made to a State under this section shall be equal to the product of— (A)the aggregate amount made available for grants to States under this section; and
 (B)the voting age population percentage for the State. (2)Voting age population percentage definedIn paragraph (1), the voting age population percentage for a State is the quotient of—
 (A)the voting age population of the State (as determined on the basis of the most recent information available from the Bureau of the Census); and
 (B)the total voting age population of all States (as determined on the basis of the most recent information available from the Bureau of the Census).
						(d)Reports to Congress
 (1)Reports by recipients of grantsNot later than 6 months after the date on which the final grant is made under this section, each recipient of a grant shall submit a report to the Commission on the activities conducted with the funds provided by the grant.
 (2)Reports by CommissionNot later than 1 year after the date on which the final grant is made under this section, the Commission shall submit a report to Congress on the grants made under this section and the activities carried out by recipients with the grants, and shall include in the report such recommendations as the Commission considers appropriate.
					(e)Funding
 (1)Continuing availability of amount appropriatedAny amount appropriated to carry out this section shall remain available without fiscal year limitation until expended.
 (2)Administrative expensesOf the amount appropriated for any fiscal year to carry out this section, not more than 3 percent shall be available for administrative expenses of the Commission.
					1103.Model poll worker training program
 (a)Development of program by Election Assistance CommissionNot later than 1 year after the date of the enactment of this Act, the Election Assistance Commission shall develop and provide to each State materials for a model poll worker training program which the State may use to train individuals to serve as poll workers in elections for Federal office.
 (b)Contents of materialsThe materials for the model poll worker training program developed under this section shall include materials to provide training with respect to the following:
 (1)The relevant provisions of the Federal laws which apply to the administration of elections for Federal office in the State, including the Voting Rights Act of 1965 and the Help America Vote Act of 2002.
 (2)The provision of access to voting to individuals with disabilities in a manner which preserves the dignity and privacy of such individuals.
 (3)The provision of access to voting to individuals with limited English language proficiency, and to individuals who are members or racial or ethnic minorities, consistent with the protections provided for such individuals under relevant law, in a manner which preserves the dignity of such individuals.
 (4)Practical experience in the use of the voting machines which will be used in the election involved, including the accessibility features of such machines.
 (5)Such other election administration subjects as the Commission considers appropriate to ensure that poll workers are able to effectively assist with the administration of elections for Federal office.
 1104.State definedIn this title, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
			XIIEnhancement of Enforcement
			1201.Enhancement of enforcement of Help America Vote Act of 2002
 (a)Complaints; availability of private right of actionSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended— (1)by striking The Attorney General and inserting (a) In General.—The Attorney General; and
 (2)by adding at the end the following new subsections:  (b)Filing of Complaints by Aggrieved Persons (1)In generalA person who is aggrieved by a violation of title III which has occurred, is occurring, or is about to occur may file a written, signed, notarized complaint with the Attorney General describing the violation and requesting the Attorney General to take appropriate action under this section. The Attorney General shall immediately provide a copy of a complaint filed under the previous sentence to the entity responsible for administering the State-based administrative complaint procedures described in section 402(a) for the State involved.
 (2)Response by Attorney GeneralThe Attorney General shall respond to each complaint filed under paragraph (1), in accordance with procedures established by the Attorney General that require responses and determinations to be made within the same (or shorter) deadlines which apply to a State under the State-based administrative complaint procedures described in section 402(a)(2). The Attorney General shall immediately provide a copy of the response made under the previous sentence to the entity responsible for administering the State-based administrative complaint procedures described in section 402(a) for the State involved.
 (c)Availability of private right of actionAny person who is authorized to file a complaint under subsection (b)(1) (including any individual who seeks to enforce the individual’s right to a voter-verified paper ballot, the right to have the voter-verified paper ballot counted in accordance with this Act, or any other right under title III) may file an action under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) to enforce the uniform and nondiscriminatory election technology and administration requirements under subtitle A of title III.
 (d)No effect on State proceduresNothing in this section may be construed to affect the availability of the State-based administrative complaint procedures required under section 402 to any person filing a complaint under this subsection..
 (b)Effective dateThe amendments made by this section shall apply with respect to violations occurring with respect to elections for Federal office held in 2020 or any succeeding year.
				XIIIFederal Election Integrity
			1301.Prohibition on campaign activities by chief State election administration officials
 (a)In GeneralTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 319 the following new section:
 319A.Campaign activities by chief State election administration officials(a)ProhibitionIt shall be unlawful for a chief State election administration official to take an active part in political management or in a political campaign with respect to any election for Federal office over which such official has supervisory authority.
 (b)Chief State election administration officialThe term chief State election administration official means the highest State official with responsibility for the administration of Federal elections under State law.
 (c)Active part in political management or in a political campaignThe term active part in political management or in a political campaign means— (1)serving as a member of an authorized committee of a candidate for Federal office;
 (2)the use of official authority or influence for the purpose of interfering with or affecting the result of an election for Federal office;
 (3)the solicitation, acceptance, or receipt of a contribution from any person on behalf of a candidate for Federal office; and
 (4)any other act which would be prohibited under paragraph (2) or (3) of section 7323(b) of title 5, United States Code, if taken by an individual to whom such paragraph applies (other than any prohibition on running for public office).
								(d)Exception in case of recusal from administration of elections involving official or immediate
			 family member
 (1)In generalThis section does not apply to a chief State election administration official with respect to an election for Federal office in which the official or an immediate family member of the official is a candidate, but only if such official recuses himself or herself from all of the official’s responsibilities for the administration of such election.
 (2)Immediate family member definedIn paragraph (1), the term immediate family member means, with respect to a candidate, a father, mother, son, daughter, brother, sister, husband, wife, father-in-law, or mother-in-law..
 (b)Effective DateThe amendments made by subsection (a) shall apply with respect to elections for Federal office held after December 2019.
				XIVGrants for Risk-limiting Audits of Results of Elections
			1401.Grants to States for conducting risk-limiting audits of results of elections
 (a)Availability of grantsSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part:
					
						7Grants for Conducting Risk-Limiting Audits of Results of Elections
							297.Grants for conducting risk-limiting audits of results of elections
 (a)Availability of grantsThe Commission shall make a grant to each eligible State to conduct risk-limiting audits as described in subsection (b) with respect to the regularly scheduled general elections for Federal office held in November 2020 and each succeeding election for Federal office.
 (b)Risk-Limiting audits describedIn this part, a risk-limiting audit is a post-election process— (1)which is conducted in accordance with rules and procedures established by the chief State election official of the State which meet the requirements of subsection (c); and
 (2)under which, if the reported outcome of the election is incorrect, there is at least a predetermined percentage chance that the audit will replace the incorrect outcome with the correct outcome as determined by a full, hand-to-eye tabulation of all votes validly cast in that election that ascertains voter intent manually and directly from voter-verifiable paper records.
 (c)Requirements for rules and proceduresThe rules and procedures established for conducting a risk-limiting audit shall include the following elements:
 (1)Rules for ensuring the security of ballots and documenting that prescribed procedures were followed.
 (2)Rules and procedures for ensuring the accuracy of ballot manifests produced by election agencies. (3)Rules and procedures for governing the format of ballot manifests, cast vote records, and other data involved in the audit.
 (4)Methods to ensure that any cast vote records used in the audit are those used by the voting system to tally the election results sent to the chief State election official and made public.
 (5)Procedures for the random selection of ballots to be inspected manually during each audit. (6)Rules for the calculations and other methods to be used in the audit and to determine whether and when the audit of an election is complete.
 (7)Procedures and requirements for testing any software used to conduct risk-limiting audits. (d)DefinitionsIn this part, the following definitions apply:
 (1)The term ballot manifest means a record maintained by each election agency that meets each of the following requirements: (A)The record is created without reliance on any part of the voting system used to tabulate votes.
 (B)The record functions as a sampling frame for conducting a risk-limiting audit. (C)The record contains the following information with respect to the ballots cast and counted in the election:
 (i)The total number of ballots cast and counted by the agency (including undervotes, overvotes, and other invalid votes).
 (ii)The total number of ballots cast in each election administered by the agency (including undervotes, overvotes, and other invalid votes).
 (iii)A precise description of the manner in which the ballots are physically stored, including the total number of physical groups of ballots, the numbering system for each group, a unique label for each group, and the number of ballots in each such group.
 (2)The term election agency means any component of a State, or any component of a unit of local government in a State, which is responsible for the administration of elections for Federal office in the State.
 (3)The term incorrect outcome means an outcome that differs from the outcome that would be determined by a full tabulation of all votes validly cast in the election, determining voter intent manually, directly from voter-verifiable paper records.
 (4)The term outcome means the winner of an election, whether a candidate or a position. (5)The term reported outcome means the outcome of an election which is determined according to the canvass and which will become the official, certified outcome unless it is revised by an audit, recount, or other legal process.
 297A.Eligibility of StatesA State is eligible to receive a grant under this part if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing—
 (1)a certification that, not later than 5 years after receiving the grant, the State will conduct risk-limiting audits of the results of elections for Federal office held in the State as described in section 297;
 (2)a certification that, not later than one year after the date of the enactment of this section, the chief State election official of the State has established or will establish the rules and procedures for conducting the audits which meet the requirements of section 297(c);
 (3)a certification that the audit shall be completed not later than the date on which the State certifies the results of the election;
 (4)a certification that, after completing the audit, the State shall publish a report on the results of the audit, together with such information as necessary to confirm that the audit was conducted properly;
 (5)a certification that, if a risk-limiting audit conducted under this part leads to a full manual tally of an election, State law requires that the State or election agency shall use the results of the full manual tally as the official results of the election; and
 (6)such other information and assurances as the Commission may require. 297B.Authorization of appropriationsThere are authorized to be appropriated for grants under this part $20,000,000 for fiscal year 2019, to remain available until expended..
 (b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle D of title II the following:
					Part 7—Grants for Conducting Risk-Limiting Audits of Results of ElectionsSec. 297. Grants for conducting risk-limiting audits of results of elections.Sec. 297A. Eligibility of States.Sec. 297B. Authorization of appropriations..
				1402.GAO analysis of effects of audits
 (a)AnalysisNot later than 6 months after the first election for Federal office is held after grants are first awarded to States for conducting risk-limiting under part 7 of subtitle D of title II of the Help America Vote Act of 2002 (as added by section 1401) for conducting risk-limiting audits of elections for Federal office, the Comptroller General of the United States shall conduct an analysis of the extent to which such audits have improved the administration of such elections and the security of election infrastructure in the States receiving such grants.
 (b)ReportThe Comptroller General of the United States shall submit a report on the analysis conducted under subsection (a) to the appropriate congressional committees.
 (c)DefinitionsIn this section— (1)the term appropriate congressional committees means the Committees on Homeland Security and House Administration of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Rules and Administration of the Senate;
 (2)the term election agency means any component of a State, or any component of a unit of local government in a State, which is responsible for the administration of elections for Federal office in the State; and
 (3)the term election infrastructure means storage facilities, polling places, and centralized vote tabulation locations used to support the administration of elections for public office, as well as related information and communications technology, including voter registration databases, voting machines, electronic mail and other communications systems (including electronic mail and other systems of vendors who have entered into contracts with election agencies to support the administration of elections, manage the election process, and report and display election results), and other systems used to manage the election process and to report and display election results on behalf of an election agency.
					XVPromoting Voter Access Through Election Administration Improvements
			APromoting Voter Access
				1501.Treatment of universities as voter registration agencies
 (a)In generalSection 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)) is amended— (1)in paragraph (2)—
 (A)by striking and at the end of subparagraph (A); (B)by striking the period at the end of subparagraph (B) and inserting ; and; and
 (C)by adding at the end the following new subparagraph:  (C)each institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) in the State that receives Federal funds.; and
 (2)in paragraph (6)(A), by inserting or, in the case of an institution of higher education, with each registration of a student for enrollment in a course of study after assistance,.
 (b)Amendment to Higher Education Act of 1965Section 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking paragraph (23).
					(c)Sense of Congress relating to option of students To register in jurisdiction of institution of
 higher education or jurisdiction of domicileIt is the sense of Congress that, as provided under existing law, students who attend an institution of higher education and reside in the jurisdiction of the institution while attending the institution should have the option of registering to vote in elections for Federal office in that jurisdiction or in the jurisdiction of their own domicile.
 (d)Effective dateThe amendments made by this section shall apply with respect to elections held on or after January 1, 2020.
					1502.Minimum notification requirements for voters affected by polling place changes
 (a)RequirementsSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082), as amended by section 701(a), is amended—
 (1)by redesignating subsection (f) as subsection (g); and (2)by inserting after subsection (e) the following new subsection:
							
								(f)Minimum notification requirements for voters affected by polling place changes
 (1)In generalIf a State assigns an individual who is a registered voter in a State to a polling place with respect to an election for Federal office which is not the same polling place to which the individual was previously assigned with respect to the most recent election for Federal office in the State in which the individual was eligible to vote—
 (A)the State shall notify the individual of the location of the polling place not later than 7 days before the date of the election; or
 (B)if the State makes such an assignment fewer than 7 days before the date of the election and the individual appears on the date of the election at the polling place to which the individual was previously assigned, the State shall make every reasonable effort to enable the individual to vote on the date of the election.
 (2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2020.. (b)Conforming amendmentSection 302(g) of such Act (52 U.S.C. 21082(g)), as redesignated by subsection (a) and as amended by section 701(b), is amended by striking (d)(2) and (e)(2) and inserting (d)(2), (e)(2), and (f)(2).
					1503.Election Day holiday
 (a)Treatment of Election Day in same manner as legal public holiday for purposes of Federal employmentFor purposes of any law relating to Federal employment, the Tuesday next after the first Monday in November in 2020 and each even-numbered year thereafter shall be treated in the same manner as a legal public holiday described in section 6103 of title 5, United States Code.
 (b)Sense of Congress relating to treatment of day by private employersIt is the sense of Congress that private employers in the United States should give their employees a day off on the Tuesday next after the first Monday in November in 2020 and each even-numbered year thereafter to enable the employees to cast votes in the elections held on that day.
					1504.Permitting use of sworn written statement to meet identification requirements for voting
 (a)Permitting use of statementTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section:
						
							303A.Permitting use of sworn written statement to meet identification requirements
								(a)Use of statement
 (1)In generalExcept as provided in subsection (c), if a State has in effect a requirement that an individual present identification as a condition of receiving and casting a ballot in an election for Federal office, the State shall permit the individual to meet the requirement—
 (A)in the case of an individual who desires to vote in person, by presenting the appropriate State or local election official with a sworn written statement, signed by the individual under penalty of perjury, attesting to the individual’s identification and attesting that the individual is eligible to vote in the election; or
 (B)in the case of an individual who desires to vote by mail, by submitting with the ballot the statement described in subparagraph (A).
 (2)Providing pre-printed copy of statementA State which is subject to paragraph (1) shall— (A)prepare a pre-printed version of the statement described in paragraph (1)(A) which includes a blank space for an individual to provide a name and signature;
 (B)make copies of the pre-printed version available at polling places for election officials to distribute to individuals who desire to vote in person; and
 (C)include a copy of the pre-printed version with each blank absentee or other ballot transmitted to an individual who desires to vote by mail.
 (b)Requiring use of regular ballotAn individual who presents or submits a sworn written statement in accordance with subsection (a)(1) shall be permitted to cast a regular ballot in the election in the same manner as an individual who presents identification.
 (c)Exception for first-Time voters registering by mailSubsections (a) and (b) do not apply with respect to any individual described in paragraph (1) of section 303(b) who is required to meet the requirements of paragraph (2) of such section..
					(b)Requiring States To include information on use of sworn written statement in voting information
 material posted at polling placesSection 302(b)(2) of such Act (52 U.S.C. 21082(b)(2)), as amended by section 172(b) and section 302(b), is amended—
 (1)by striking and at the end of subparagraph (G); (2)by striking the period at the end of subparagraph (H) and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (I)in the case of a State that has in effect a requirement that an individual present identification as a condition of receiving and casting a ballot in an election for Federal office, information on how an individual may meet such requirement by presenting a sworn written statement in accordance with section 303A..
 (c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item:
						Sec. 303A. Permitting use of sworn written statement to meet identification requirements..
 (d)Effective dateThe amendments made by this section shall apply with respect to elections occurring on or after the date of the enactment of this Act.
					1505.Postage-free ballots
					(a)Absentee ballots carried free of postage
 (1)In generalChapter 34 of title 39, United States Code, is amended by adding after section 3406 the following:  3407.Absentee ballots carried free of postage (a)Any absentee ballot for any election shall be carried expeditiously and free of postage.
 (b)As used in this section, the term absentee ballot does not include any ballot covered by section 3406.. (2)Clerical amendmentThe table of sections for chapter 34 of such title is amended by inserting after the item relating to section 3406 the following:
							3407. Absentee ballots carried free of postage..
 (3)ReimbursementSection 2401(c) of title 39, United States Code, is amended by striking 3406 and inserting 3407. (b)Use by States of requirements payments under Help America Vote Act of 2002 To reimburse Postal Service (1)Authorizing use of paymentsSection 251(b) of the Help America Vote Act of 2002 (52 U.S.C. 21001(b)) is amended—
 (A)in paragraph (1), by striking as provided in paragraphs (2) and (3) and inserting as otherwise provided in this subsection; and (B)by adding at the end the following new paragraph:
								
 (4)Reimbursement of Postal Service for costs associated with absentee ballotsA State shall use a requirements payment to reimburse the United States Postal Service for the revenue which the Postal Service would have obtained as the result of the mailing of absentee ballots in the State but for section 3407 of title 39, United States Code..
 (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to the requirements payments made to a State under part 1 of subtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.)—
 (A)for fiscal year 2019 or any previous fiscal year, but only to the extent that any such payment remains unobligated or unexpended by the State as of the date of the enactment of this Act; and
 (B)for fiscal year 2020 and each succeeding fiscal year. 1506.Reimbursement for costs incurred by States in establishing program to track and confirm receipt of absentee ballots (a)ReimbursementSubtitle D of title II of the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.), as amended by section 1401(a), is further amended by adding at the end the following new part:
						
							8Payments To Reimburse States for Costs Incurred in Establishing Program To Track and Confirm
			 Receipt of Absentee Ballots
								298.Payments to States
 (a)Payments for Costs of Establishing ProgramIn accordance with this section, the Commission shall make a payment to a State to reimburse the State for the costs incurred in establishing, if the State so chooses to establish, an absentee ballot tracking program with respect to elections for Federal office held in the State (including costs incurred prior to the date of the enactment of this part).
									(b)Absentee Ballot Tracking Program Described
										(1)Program described
 (A)In generalIn this part, an absentee ballot tracking program is a program to track and confirm the receipt of absentee ballots in an election for Federal office under which the State or local election official responsible for the receipt of voted absentee ballots in the election carries out procedures to track and confirm the receipt of such ballots, and makes information on the receipt of such ballots available to the individual who cast the ballot, by means of online access using the Internet site of the official’s office.
 (B)Information on whether vote was countedThe information referred to under subparagraph (A) with respect to the receipt of an absentee ballot shall include information regarding whether the vote cast on the ballot was counted, and, in the case of a vote which was not counted, the reasons therefor.
 (2)Use of Toll-Free Telephone Number by Officials Without Internet SiteA program established by a State or local election official whose office does not have an Internet site may meet the description of a program under paragraph (1) if the official has established a toll-free telephone number that may be used by an individual who cast an absentee ballot to obtain the information on the receipt of the voted absentee ballot as provided under such paragraph.
										(c)Certification of Compliance and Costs
 (1)Certification requiredIn order to receive a payment under this section, a State shall submit to the Commission a statement containing—
 (A)a certification that the State has established an absentee ballot tracking program with respect to elections for Federal office held in the State; and
 (B)a statement of the costs incurred by the State in establishing the program. (2)Amount of paymentThe amount of a payment made to a State under this section shall be equal to the costs incurred by the State in establishing the absentee ballot tracking program, as set forth in the statement submitted under paragraph (1), except that such amount may not exceed the product of—
 (A)the number of jurisdictions in the State which are responsible for operating the program; and (B)$3,000.
 (3)Limit on number of payments receivedA State may not receive more than one payment under this part. 298A.Authorization of Appropriations (a)AuthorizationThere are authorized to be appropriated to the Commission for fiscal year 2020 and each succeeding fiscal year such sums as may be necessary for payments under this part.
 (b)Continuing Availability of FundsAny amounts appropriated pursuant to the authorization under this section shall remain available until expended..
 (b)Clerical AmendmentThe table of contents of such Act, as amended by section 1401(b), is further amended by adding at the end of the items relating to subtitle D of title II the following:
						Part 8—Payments To Reimburse States for Costs Incurred in Establishing Program To Track and Confirm
			 Receipt of Absentee BallotsSec. 298. Payments to States.Sec. 298A. Authorization of appropriations..
					1507.Voter information response systems and hotline
					(a)Establishment and operation of systems and services
 (1)State-based response systemsThe Attorney General shall coordinate the establishment of a State-based response system for responding to questions and complaints from individuals voting or seeking to vote, or registering to vote or seeking to register to vote, in elections for Federal office. Such system shall provide—
 (A)State-specific, same-day, and immediate assistance to such individuals, including information on how to register to vote, the location and hours of operation of polling places, and how to obtain absentee ballots; and
 (B)State-specific, same-day, and immediate assistance to individuals encountering problems with registering to vote or voting, including individuals encountering intimidation or deceptive practices.
 (2)HotlineThe Attorney General, in consultation with State election officials, shall establish and operate a toll-free telephone service, using a telephone number that is accessible throughout the United States and that uses easily identifiable numerals, through which individuals throughout the United States—
 (A)may connect directly to the State-based response system described in paragraph (1) with respect to the State involved;
 (B)may obtain information on voting in elections for Federal office, including information on how to register to vote in such elections, the locations and hours of operation of polling places, and how to obtain absentee ballots; and
 (C)may report information to the Attorney General on problems encountered in registering to vote or voting, including incidences of voter intimidation or suppression.
							(3)Collaboration with State and local election officials
 (A)Collection of information from statesThe Attorney General shall coordinate the collection of information on State and local election laws and policies, including information on the statewide computerized voter registration lists maintained under title III of the Help America Vote Act of 2002, so that individuals who contact the free telephone service established under paragraph (2) on the date of an election for Federal office may receive an immediate response on that day.
 (B)Forwarding questions and complaints to StatesIf an individual contacts the free telephone service established under paragraph (2) on the date of an election for Federal office with a question or complaint with respect to a particular State or jurisdiction within a State, the Attorney General shall forward the question or complaint immediately to the appropriate election official of the State or jurisdiction so that the official may answer the question or remedy the complaint on that date.
 (4)Consultation requirements for development of systems and servicesThe Attorney General shall ensure that the State-based response system under paragraph (1) and the free telephone service under paragraph (2) are each developed in consultation with civil rights organizations, voting rights groups, State and local election officials, voter protection groups, and other interested community organizations, especially those that have experience in the operation of similar systems and services.
						(b)Use of service by individuals with disabilities and individuals with limited English language
 proficiencyThe Attorney General shall design and operate the telephone service established under this section in a manner that ensures that individuals with disabilities are fully able to use the service, and that assistance is provided in any language in which the State (or any jurisdiction in the State) is required to provide election materials under section 203 of the Voting Rights Act of 1965.
					(c)Voter Hotline Task Force
 (1)Appointment by attorney generalThe Attorney General shall appoint individuals (in such number as the Attorney General considers appropriate but in no event fewer than 3) to serve on a Voter Hotline Task Force to provide ongoing analysis and assessment of the operation of the telephone service established under this section, and shall give special consideration in making appointments to the Task Force to individuals who represent civil rights organizations. At least one member of the Task Force shall be a representative of an organization promoting voting rights or civil rights which has experience in the operation of similar telephone services or in protecting the rights of individuals to vote, especially individuals who are members of racial, ethnic, or linguistic minorities or of communities who have been adversely affected by efforts to suppress voting rights.
 (2)EligibilityAn individual shall be eligible to serve on the Task Force under this subsection if the individual meets such criteria as the Attorney General may establish, except that an individual may not serve on the Task Force if the individual has been convicted of any criminal offense relating to voter intimidation or voter suppression.
 (3)Term of serviceAn individual appointed to the Task Force shall serve a single term of 2 years, except that the initial terms of the members first appointed to the Task Force shall be staggered so that there are at least 3 individuals serving on the Task Force during each year. A vacancy in the membership of the Task Force shall be filled in the same manner as the original appointment.
 (4)No compensation for serviceMembers of the Task Force shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (d)Bi-Annual report to CongressNot later than March 1 of each odd-numbered year, the Attorney General shall submit a report to Congress on the operation of the telephone service established under this section during the previous 2 years, and shall include in the report—
 (1)an enumeration of the number and type of calls that were received by the service; (2)a compilation and description of the reports made to the service by individuals citing instances of voter intimidation or suppression;
 (3)an assessment of the effectiveness of the service in making information available to all households in the United States with telephone service;
 (4)any recommendations developed by the Task Force established under subsection (c) with respect to how voting systems may be maintained or upgraded to better accommodate voters and better ensure the integrity of elections, including but not limited to identifying how to eliminate coordinated voter suppression efforts and how to establish effective mechanisms for distributing updates on changes to voting requirements; and
 (5)any recommendations on best practices for the State-based response systems established under subsection (a)(1).
						(e)Authorization of appropriations
 (1)AuthorizationThere are authorized to be appropriated to the Attorney General for fiscal year 2019 and each succeeding fiscal year such sums as may be necessary to carry out this section.
 (2)Set-aside for outreachOf the amounts appropriated to carry out this section for a fiscal year pursuant to the authorization under paragraph (1), not less than 15 percent shall be used for outreach activities to make the public aware of the availability of the telephone service established under this section, with an emphasis on outreach to individuals with disabilities and individuals with limited proficiency in the English language.
						BImprovements in Operation of Election Assistance Commission
 1511.Reauthorization of Election Assistance CommissionSection 210 of the Help America Vote Act of 2002 (52 U.S.C. 20930) is amended— (1)by striking for each of the fiscal years 2003 through 2005 and inserting for fiscal year 2019 and each succeeding fiscal year; and
 (2)by striking (but not to exceed $10,000,000 for each such year). 1512.Requiring States to participate in post-general election surveys (a)RequirementTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 1504(a), is further amended by inserting after section 303A the following new section:
						
							303B.Requiring participation in post-general election surveys
 (a)RequirementEach State shall furnish to the Commission such information as the Commission may request for purposes of conducting any post-election survey of the States with respect to the administration of a regularly scheduled general election for Federal office.
 (b)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and any succeeding election..
 (b)Clerical amendmentThe table of contents of such Act, as amended by section 1504(c), is further amended by inserting after the item relating to section 303A the following new item:
						Sec. 303B. Requiring participation in post-general election surveys..
					1513.Reports by National Institute of Standards and Technology on use of funds transferred from Election
			 Assistance Commission
 (a)Requiring reports on use of funds as condition of receiptSection 231 of the Help America Vote Act of 2002 (52 U.S.C. 20971) is amended by adding at the end the following new subsection:
						
 (e)Report on use of funds transferred from CommissionTo the extent that funds are transferred from the Commission to the Director of the National Institute of Standards and Technology for purposes of carrying out this section during any fiscal year, the Director may not use such funds unless the Director certifies at the time of transfer that the Director will submit a report to the Commission not later than 90 days after the end of the fiscal year detailing how the Director used such funds during the year..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to fiscal year 2020 and each succeeding fiscal year.
					1514.Recommendations to improve operations of Election Assistance Commission
 (a)Assessment of information technology and cybersecurityNot later than December 31, 2019, the Election Assistance Commission shall carry out an assessment of the security and effectiveness of the Commission’s information technology systems, including the cybersecurity of such systems.
					(b)Improvements to administrative complaint procedures
 (1)Review of proceduresThe Election Assistance Commission shall carry out a review of the effectiveness and efficiency of the State-based administrative complaint procedures established and maintained under section 402 of the Help America Vote Act of 2002 (52 U.S.C. 21112) for the investigation and resolution of allegations of violations of title III of such Act.
 (2)Recommendations to streamline proceduresNot later than December 31, 2019, the Commission shall submit to Congress a report on the review carried out under paragraph (1), and shall include in the report such recommendations as the Commission considers appropriate to streamline and improve the procedures which are the subject of the review.
						1515.Repeal of exemption of Election Assistance Commission from certain government contracting
			 requirements
 (a)In generalSection 205 of the Help America Vote Act of 2002 (52 U.S.C. 20925) is amended by striking subsection (e).
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to contracts entered into by the Election Assistance Commission on or after the date of the enactment of this Act.
					CMiscellaneous Provisions
				1521.Application of laws to Commonwealth of Northern Mariana Islands
 (a)National Voter Registration Act of 1993Section 3(4) of the National Voter Registration Act of 1993 (52 U.S.C. 20502(4)) is amended by striking States and the District of Columbia and inserting States, the District of Columbia, and the Commonwealth of the Northern Mariana Islands.
					(b)Help America Vote Act of 2002
 (1)Coverage of Commonwealth of the Northern Mariana IslandsSection 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141) is amended by striking and the United States Virgin Islands and inserting the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. (2)Conforming amendments to Help America Vote Act of 2002Such Act is further amended as follows:
 (A)The second sentence of section 213(a)(2) (52 U.S.C. 20943(a)(2)) is amended by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands. (B)Section 252(c)(2) (52 U.S.C. 21002(c)(2)) is amended by striking or the United States Virgin Islands and inserting the United States Virgin Islands, or the Commonwealth of the Northern Mariana Islands.
							(3)Conforming amendment relating to consultation of Help America Vote Foundation with local election
 officialsSection 90102(c) of title 36, United States Code, is amended by striking and the United States Virgin Islands and inserting the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 1522.Repeal of exemption of Election Assistance Commission from certain government contracting requirements (a)In generalSection 205 of the Help America Vote Act of 2002 (52 U.S.C. 20925) is amended by striking subsection (e).
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to contracts entered into by the Election Assistance Commission on or after the date of the enactment of this Act.
					1523.No effect on other laws
 (a)In generalExcept as specifically provided, nothing in this Act may be construed to authorize or require conduct prohibited under any of the following laws, or to supersede, restrict, or limit the application of such laws:
 (1)The Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). (2)The Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20101 et seq.).
 (3)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.). (4)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.).
 (5)The Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). (6)The Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.).
 (b)No effect on preclearance or other requirements under Voting Rights ActThe approval by any person of a payment or grant application under this Act, or any other action taken by any person under this Act, shall not be considered to have any effect on requirements for preclearance under section 5 of the Voting Rights Act of 1965 (52 U.S.C. 10304) or any other requirements of such Act.
					XVISeverability
 1601.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.